Case: 17-13265     Date Filed: 07/02/2019   Page: 1 of 106


                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                             No. 17-13265; 17-13330
                           ________________________

                       D.C. Docket No. 1:16-cr-20908-JAL-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                      versus

RENADO SMITH,
RICHARD DELANCY,

                                                           Defendants-Appellants.

                           ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                  (July 2, 2019)

Before ROSENBAUM, HULL and JULIE CARNES, Circuit Judges.

HULL, Circuit Judge:

      After a jury trial, defendants Renado Smith and Richard Delancy appeal

their convictions for conspiracy to commit alien smuggling, alien smuggling, and
                Case: 17-13265    Date Filed: 07/02/2019   Page: 2 of 106


attempted illegal reentry. Both defendants argue that at trial the district court erred

in admitting the videotaped deposition testimony of passenger Vanessa Armstrong

Vixama, a smuggled alien in their boat. Smith also argues that the prosecutor’s

improper comments to the jury during closing argument warrant a new trial. After

careful review of the record and the parties’ briefs, and with the benefit of oral

argument, we affirm Smith and Delancy’s convictions.

                                 I. TRIAL EVIDENCE

      We recount the overwhelming trial evidence of alien smuggling in this case.

      For starters, on November 4, 2016, defendants Smith and Delancy, both

Bahamian nationals, set out from Freeport, Bahamas on a 24-foot Grady White

boat with 21 passengers. Smith was the operator of the vessel, and Delancy

assisted him.

      Of the 21 passengers on the boat, 20 were Haitian nationals, including

Vixama, and one was a Bahamian national. Sometime after leaving Freeport, this

small boat ran out of fuel and drifted at sea for approximately six days. There was

little water and no food on the boat.

      Fortunately for the passengers, on November 9, 2016, a U.S. Customs and

Border Protection (“CBP”) aircraft, conducting a routine border security patrol,

spotted the boat drifting about 24 miles off the coast of Key Largo, Florida. The

boat was also about 24 miles to the southwest of Bimini, Bahamas and was drifting



                                            2
             Case: 17-13265     Date Filed: 07/02/2019    Page: 3 of 106


in a northerly direction with the Gulf Stream current. The CBP aircraft personnel

notified the U.S. Coast Guard of the boat’s position and continued to monitor the

boat from the air until a Coast Guard vessel arrived.

      A Coast Guard cutter was dispatched to the boat’s location and used a small

boat to ferry passengers from the disabled boat to the cutter. The passengers, who

were tired and dehydrated but otherwise in good health, were eager to leave the

disabled boat. Smith and Delancy, however, asked Coast Guard personnel to

supply the two of them with water and fuel to continue their trip. A Coast Guard

officer advised them that the Coast Guard could not provide them with fuel, and

Smith and Delancy agreed to board the cutter.

      At the time, Smith and Delancy claimed that they were taking the passengers

to Bimini, Bahamas. Coast Guard officers testified, however, that they were

skeptical of the defendants’ claims because they “didn’t make sense.” The officers

explained that the boat was found south of Bimini, approximately halfway between

Bimini and Key Largo. Because the current in that area generally travels north, it

would not make sense for the boat to have drifted south past Bimini after becoming

disabled. Both officers acknowledged, however, that because the boat had been

adrift for six days, it would be difficult to determine what the boat’s original route

had been.




                                           3
             Case: 17-13265     Date Filed: 07/02/2019   Page: 4 of 106


      The CBP aircraft pilot who located the boat testified that, in his experience,

vessels traveling from the Bahamas to the United States do not always take a

straight route and sometimes take evasive actions to “disguise exactly what they’re

doing.” Similarly, Homeland Security Investigations (“HSI”) Agent Craig

Nowicki, the case agent, testified that people involved in smuggling aliens “find

various routes to avoid law enforcement detection.”

      The Coast Guard processed all 23 people who were taken off the boat

(including Smith and Delancy). None of the 21 passengers had any identification

documents with them, nor did they have permission to enter or reside in the United

States. Smith and Delancy both were previously removed from the United States

and did not have permission to reenter.

      In addition to the location of the boat, there was other considerable evidence

showing that the defendants were bringing the aliens to the United States, not

Bimini. For example, this was not even the defendants’ first attempt to illegally

enter the United States. Smith had a prior June 2013 conviction for alien

smuggling for profit, and Delancy had a prior November 2013 conviction for

illegal reentry after deportation. As discussed later, the first page of each judgment

of conviction was admitted into evidence at trial. Among other things, those

judgments reflected: (1) that both defendants’ prior convictions took place in the

West Palm Beach Division of the Southern District of Florida; (2) the dates of each



                                          4
             Case: 17-13265     Date Filed: 07/02/2019   Page: 5 of 106


defendant’s prior offense and conviction; (3) the statute under which each

defendant was convicted; and (4) the nature of the offense.

      Two of the boat’s passengers also testified they believed the boat was

headed to the United States. Specifically, two passengers gave videotaped

depositions that were played for the jury and admitted into evidence at trial. As

discussed in greater detail below, the defendants did not object to the admission of

one passenger’s deposition (that of Davidson Francois), but did object to the other

(that of Vanessa Armstrong Vixama). We review what Francois said first.

      Passenger Davidson Francois testified that he is from Cap-Haitien, Haiti. In

2016, Francois left Haiti and traveled to Freeport, Bahamas. After arriving in

Freeport, Francois’s father told him that a trip was being planned to bring Francois

to the United States so that Francois could go to school. A few months later, in

November 2016, Francois boarded the defendants’ boat and left Freeport with

about 21 other passengers. Francois testified that it was night time when he

boarded the boat and that Smith drove while Delancy “help[ed] out.” After leaving

Freeport, the boat got lost and spent six days at sea.

      Francois expressly testified that other passengers on the boat said they were

headed to the United States, and Francois likewise believed the boat was going to

the United States. Francois admitted, however, that he did not personally know

where the boat was heading when he left Freeport because the defendants “didn’t



                                           5
             Case: 17-13265     Date Filed: 07/02/2019   Page: 6 of 106


tell [the passengers] anything.” Notably though, Delancy did discourage the

passengers from waving at other boats or using their cell phones.

      Specifically, during those six days, Francois saw several other boats pass by.

One boat stopped and provided them with bread and water, but no other boats

came to their aid. But when the passengers attempted to get the attention of the

other boats that were passing, Delancy told them not to wave at the other boats or

attract their attention “because we don’t know what kind of boats they are.”

Delancy also told the passengers to turn their cell phones off during the trip and

that he did not want them using their phones for any reason. Some of the

passengers did attempt to use their phones but were unable to get a signal at sea.

      While Francois’s testimony was admitted without objection, the defendants

objected to the government using the videotaped deposition of passenger Vanessa

Armstrong Vixama, who also was from Haiti. Vixama’s testimony was strikingly

similar to Francois’s. Vixama traveled to Freeport, Bahamas from Haiti in April

2016. Her plan was to travel then from the Bahamas to the United States illegally,

as she previously had applied for and been denied student visas to the United

States on three separate occasions. A friend of Vixama’s mother arranged the trip

for Vixama, and Vixama’s family paid $5,000 for her passage.

      Late one night in November 2016, Vixama got on a boat in Freeport with 20

to 22 other people to come to the United States. Vixama testified that she believed



                                          6
              Case: 17-13265      Date Filed: 07/02/2019     Page: 7 of 106


she was going directly from Freeport to Miami, and one of the defendants told her

it would be about a three-hour trip. Smith drove the boat while Delancy held a

GPS device and talked to Smith.

       After leaving Freeport, the boat got lost and ran out of gas. When a fishing

boat passed by, the passengers pooled their money to buy gas so they could

continue their trip. There was no food on the boat, and they ran out of water after

the first day at sea.

       Vixama and other passengers had cell phones with them on the boat and

attempted to use them while the boat was lost, but could not get any signal. When

Delancy noticed the lights from their phones, he told the passengers to turn their

phones off when other boats were going by. Vixama guessed that this was “so that

the police wouldn’t see us.” Initially, Delancy also told the passengers not to wave

their life jackets in the air to attract the attention of other boats, but by their sixth

day lost at sea, Delancy relented and the passengers used the life jackets to attract

the attention of the Coast Guard cutter, which rescued them after their six days at

sea with little food or water.

                           II. PROCEDURAL HISTORY

A.     Indictment

       A federal grand jury indicted both Smith and Delancy on (1) one count of

conspiracy to encourage and induce an alien to come to, enter, and reside in the



                                             7
             Case: 17-13265     Date Filed: 07/02/2019    Page: 8 of 106


United States, knowing and in reckless disregard of the fact that such coming to,

entry, and residence is and will be in violation of law, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(v)(I) (Count 1); and (2) 21 counts of knowingly encouraging and

inducing an alien to come to, enter, and reside in the United States, knowing and in

reckless disregard of the fact that such coming to, entry, and residence is and will

be in violation of law, in violation of 8 U.S.C. § 1324(a)(1)(A)(iv), (v)(II) and 18

U.S.C. § 2 (Counts 2-22). The grand jury also charged Smith and Delancy with

one count each of attempted illegal reentry, in violation of 8 U.S.C. § 1326(a),

(b)(2) (Counts 23 (Delancy) and 24 (Smith)). Both defendants pled not guilty and

proceeded to trial.

B.    Material Witness Complaint Against Vixama

      Many of the aliens on the boat were never brought into the United States, but

were sent back to Haiti after being processed by the Coast Guard. However, four

aliens, including Vixama and Francois, were brought into the United States to be

interviewed in connection with Smith and Delancy’s criminal conduct. Initially,

Vixama was detained in Immigration and Customs Enforcement (“ICE”) custody

at the Broward Transitional Center.

      In December 2016, Agent Nowicki met with Vixama while she was in

immigration detention at the Broward Transitional Center. During that meeting,

Vixama was anxious and provided Agent Nowicki with the phone number of her



                                          8
               Case: 17-13265       Date Filed: 07/02/2019        Page: 9 of 106


uncle, and then she called her uncle to put herself at ease. The uncle’s phone

number was the only U.S. contact information Vixama provided.

       Subsequently, on December 22, 2016, the government filed a material

witness complaint against Vixama and obtained a warrant for her arrest. On

January 12, 2017, Vixama was arrested on the material witness complaint.

Because she was now under arrest, Vixama was then transferred into the custody

of the U.S. Marshals Service at the Federal Detention Center in Miami (“FDC

Miami”). When Vixama was transferred to FDC Miami, ICE personnel within its

Enforcement and Removal Operations (“ICE ERO”) lodged an immigration

detainer against Vixama to ensure that she would be transferred back into ICE

detention for immediate deportation once the material witness complaint was

dismissed as to the criminal case.

       On January 19, 2017, a magistrate judge appointed attorney David Raben to

represent Vixama on the material witness complaint. On January 27, 2017, and by

agreement of the defendants, the government took a videotaped deposition of

Vixama to preserve her testimony for trial. 1 Defendants Smith, Delancy, and their

respective defense counsel were present and cross-examined Vixama.




       1
         The defendants did not require the government to show “exceptional circumstances”
under Federal Rule of Criminal Procedure 15(a) to take Vixama’s deposition. Rather than
having Vixama, an incarcerated material witness, wait in jail until the defendants’ trial, the
parties agreed she would be deposed and then deported back to Haiti.


                                                9
             Case: 17-13265    Date Filed: 07/02/2019    Page: 10 of 106


      At that time, the parties expected that after Vixama’s deposition was taken

two things would happen: (1) the material witness complaint would be dismissed

(releasing her from the U.S. Marshals’ custody at FDC Miami), and (2) ICE would

then deport her back to Haiti and she would be unavailable to testify at trial. If the

deposition had not been taken, then Vixama would have remained in the U.S.

Marshals’ criminal custody until Smith and Delancy’s trial. The deposition,

however, would allow Vixama to get out of the U.S. Marshals’ criminal custody,

and then ICE would deport her back to Haiti. Smith and Delancy never objected to

the taking of Vixama’s videotaped deposition. Smith and Delancy do not dispute

that their counsel had a full and adequate opportunity to cross examine Vixama.

      Once Vixama’s videotaped deposition was completed, a magistrate judge

dismissed the material witness complaint against her on February 3, 2017. At the

time, Vixama was still in the U.S. Marshals’ custody at FDC Miami.

C.    Vixama’s Release from Custody

      Once the material witness complaint against Vixama was dismissed as to the

criminal case, ICE ERO personnel had 48 hours to pick Vixama up and take her

into detention pursuant to the immigration detainer ICE had filed against her. See

18 U.S.C. § 3144; 8 C.F.R. § 287.7(d). ICE ERO personnel did not pick Vixama




                                          10
              Case: 17-13265       Date Filed: 07/02/2019      Page: 11 of 106


up within the required 48-hour time period. As a result, on February 6, 2017, the

U.S. Marshals released Vixama from their custody. 2

D.     Government’s Multiple Attempts to Locate Vixama

       On February 7, 2017, Agent Nowicki learned of Vixama’s release and began

his efforts to locate her. Nowicki contacted Vixama’s uncle (whose number

Vixama previously had provided), and he was at work. Later that night, Nowicki

contacted the uncle again and obtained the uncle’s address in Coral Springs,

Florida. The next day, Nowicki passed on the uncle’s contact information to ICE

ERO personnel.

       On February 21, 2017, ICE ERO agents went to the uncle’s house and

searched the house for Vixama, but were unable to locate her. The ICE ERO

agents could not get a straight answer from the occupants of the house as to

whether Vixama was staying there. The occupants of the house told the ICE ERO

agents “they’re not sure if [Vixama’s] residing there,” but the ICE ERO agents

“felt like they were getting the runaround.”




       2
         The same procedure was followed with Francois. He was held on a material witness
complaint, his videotaped deposition was taken with the government, the defendants, and
defense counsel present, and then Francois was deported back to Haiti. The only difference as to
Vixama is that she was mistakenly released and then absconded from the trial court’s
jurisdiction.


                                              11
            Case: 17-13265     Date Filed: 07/02/2019   Page: 12 of 106


      In March 2017, Agent Nowicki followed up with the ICE ERO agents to see

if they had located Vixama but “was told by a supervisor there that they did not

have the manpower to go look for her again.”

      On the morning of April 12, 2017, the government attempted to locate

Vixama a third time. The government emailed Vixama’s former counsel, David

Raben, to see if he knew where Vixama was and to obtain her contact information.

Specifically, the Assistant United States Attorney (“AUSA”) wrote to attorney

Raben:

      I’m writing to see if you have a contact number or know where your
      former client, Vanessa Armstrong Vixama, is currently residing. It is
      my understanding that she was released from the custody of the US
      Marshalls [sic] before ICE ERO officers came to pick her up at FDC.
      ICE ERO officers have been unable to locate her to date. Since she
      hasn’t been deported yet, we are working to determine if she can be
      located to testify at trial or if she is unavailable to testify.

      Less than an hour later, attorney Raben responded: “I sent an email to family

member. I never heard from client after release. Will keep you advised.” The

following morning, April 13, 2017, attorney Raben sent another email to the

AUSA, stating: “She is in Delaware[.] She doesn’t have a phone[.] I gave your

contact info to her boyfriend[.]”

      Later that same day, April 13, 2017, the AUSA sent a trial subpoena for

Vixama to attorney Raben via email and again asked for an address or phone

number as follows:



                                         12
              Case: 17-13265       Date Filed: 07/02/2019      Page: 13 of 106


       Please find attached a trial subpoena for Vanessa Armstrong Vixama.
       Please let me know if you have an address or phone number to reach
       her or know of any other means of serving this subpoena to her.

       Please provide Ms. Vixama[’s] contact information for the case agent,
       Craig Nowicki . . . .

The subpoena directed Vixama to appear at trial on April 19, 2017, six days later.

A few minutes after the AUSA sent the trial subpoena, attorney Raben responded:

“I am forwarding info to boyfriend[.]”

       On April 15, 2017, the AUSA emailed attorney Raben again, indicating that

if Vixama did not appear at trial on April 19, the AUSA would then seek a bench

warrant for Vixama. The AUSA’s April 15 email asks:

       Have you heard anything back from Ms. Vixama or her boyfriend? If
       she doesn’t appear on Wednesday, April 19th as indicated in the
       subpoena, we will be seeking a bench warrant.

About an hour later on April 15, attorney Raben sent the AUSA an email with the

name and phone number of Vixama’s boyfriend, stating: “You can call her now at

this number.” 3 In a separate email, attorney Raben stated: “I just emailed you her

number. I believe she will cooperate.” (emphasis added) From this exchange, it

appeared that attorney Raben had successfully gotten the trial subpoena to Vixama

through her boyfriend and that Vixama would cooperate.




       3
       The boyfriend’s name, Florestal Fuegens, is in the record, but his phone number is not.
Thus, we do not know the area code of the phone number.


                                              13
            Case: 17-13265     Date Filed: 07/02/2019   Page: 14 of 106


      Later that same day, Agent Nowicki attempted to call Vixama’s boyfriend,

but the call “went to an unset-up voicemail box” and Nowicki was not able to leave

a message. Agent Nowicki then sent a text message to the boyfriend identifying

himself as a Homeland Security agent, advising the boyfriend that Vixama was

needed in Miami, and requesting that Vixama call him back. Agent Nowicki did

not receive a response to this text message.

      On April 17, 2017, the first day of trial, the government informed the district

court that it intended to present Vixama’s deposition testimony. The government

explained that, after her deposition was taken, Vixama was released from the U.S.

Marshals’ custody and was not picked up by ICE ERO personnel to be returned to

immigration detention. The government described the various steps it had taken to

locate Vixama. The government stated that it still considered her to be

“unavailable” because it had not been able to locate her. In response, defendant

Smith moved that Vixama be required to testify, arguing that she was “available”

because she was still somewhere within the borders of the United States and was

not yet deported. The district court directed the parties to file memoranda and

caselaw on the admissibility of Vixama’s deposition testimony.

E.    Parties’ Motions Regarding Admission of Vixama’s Deposition

      On April 18, 2017, the government filed a motion in limine to use Vixama’s

videotaped deposition at trial. The government argued that it had made good-faith



                                         14
            Case: 17-13265     Date Filed: 07/02/2019     Page: 15 of 106


efforts to locate Vixama and compel her attendance at trial but had been unable to

do so. The government therefore asserted that Vixama should be deemed

“unavailable” for trial, and her videotaped deposition should be admitted pursuant

to Federal Rule of Evidence 804 and 8 U.S.C. § 1324. In the meantime, Agent

Nowicki attempted to call and text Vixama’s boyfriend again on April 18 but again

received no response.

      That same day, defendant Smith filed a motion to exclude Vixama’s

deposition, which defendant Delancy adopted. Smith argued that the government

had not demonstrated Vixama was “unavailable” under the Federal Rules of

Evidence, because it knew she was in Delaware, and had not made a reasonable,

good-faith effort to ascertain her precise whereabouts.

      The next day, April 19, 2017, the government asked the district court to

issue a bench warrant for Vixama’s arrest in light of her failure to comply with the

trial subpoena. The district court issued a bench warrant but did not rule on the

motions regarding the admissibility of Vixama’s deposition. The bench warrant

was entered into the National Criminal Information Center (“NCIC”) database.

      The government also sent a copy of the bench warrant to Vixama’s former

counsel, Raben. And Raben again attempted to contact Vixama’s boyfriend but

received no response. In an email on April 20 at 6:05 a.m., Raben informed the




                                         15
             Case: 17-13265      Date Filed: 07/02/2019   Page: 16 of 106


prosecutor that “I spoke to boyfriend this morning and explained consequences of

her failing to contact agent.”

F.    Hearing on Admissibility of Vixama’s Deposition

      On April 20, 2017 (the fourth day of trial), after the day’s testimony

concluded, the district court dismissed the jury and held a hearing on the

admissibility of Vixama’s deposition testimony. At the hearing, Agent Nowicki

testified regarding the above-described events and the government’s multiple

attempts to locate and contact Vixama. The government emphasized (1) that

Vixama was a deportable alien, (2) that if she now contacted law enforcement

(such as Agent Nowicki), she could be deported, and (3) that she had every

motivation to hide from the AUSA and law enforcement and to not make herself

available at trial. The government argued that it made reasonable, good-faith

efforts to obtain Vixama’s presence at trial. Defendants Smith and Delancy

asserted that the government’s efforts to locate Vixama were insufficient to

establish good faith.

      The district court found that Vixama was “unavailable” and that the

government had made good-faith, reasonable efforts to secure her presence at trial.

The district court rejected the defendants’ contention that the government’s efforts

were “merely perfunctory” and found, based on Agent Nowicki’s credible

testimony, that the government’s efforts to locate Vixama were reasonable under



                                           16
              Case: 17-13265        Date Filed: 07/02/2019        Page: 17 of 106


the totality of the circumstances. On April 21, 2017, Vixama’s videotaped

deposition was played for the jury over the defendants’ objection.

G.     Convictions and Sentences

       The jury found both defendants guilty as charged on all counts. At

sentencing, Smith had a total offense level of 25 and a criminal history category of

III, resulting in an advisory guidelines range of 70 to 87 months’ imprisonment.

Delancy had a total offense level of 23 and a criminal history category of V,

resulting in an advisory guidelines range of 84 to 105 months’ imprisonment.

       The district court sentenced Smith to 87-month prison sentences on Counts 1

(conspiracy) and 24 (illegal reentry) and 60-month sentences on Counts 2 through

22 (alien smuggling), all to run concurrently with each other but consecutive to

Smith’s revocation sentence in a separate federal case related to his prior alien

smuggling conviction. The district court sentenced Delancy to 90-month sentences

on Counts 1 (conspiracy) and 23 (illegal reentry) and 60-month sentences on

Counts 2 through 22 (alien smuggling), all to run concurrently with each other but

consecutive to Delancy’s revocation sentence in a separate federal case related to

his prior illegal reentry conviction.4

                   III. VIXAMA’S VIDEOTAPED DEPOSITION



       4
         On appeal, neither defendant raises any challenge to their guidelines calculations or to
the reasonableness of their sentences.


                                                17
             Case: 17-13265     Date Filed: 07/02/2019   Page: 18 of 106


A.    Standard of Review

      Typically, we review challenges to the district court’s rulings on the

admissibility of evidence for an abuse of discretion. United States v. Gari, 572
F.3d 1352, 1361 (11th Cir. 2009). But we review de novo a defendant’s claim that

his Sixth Amendment rights were violated. See id.; see also United States v.

Ignasiak, 667 F.3d 1217, 1227 (11th Cir. 2012) (“A defendant’s claim that his

Sixth Amendment rights were violated is reviewed de novo.”); United States v.

Yates, 438 F.3d 1307, 1311 (11th Cir. 2006) (en banc) (“[W]e review de novo

Defendants’ claim that their Sixth Amendment rights were violated.”); United

States v. Siddiqui, 235 F.3d 1318, 1322 (11th Cir. 2000) (“We . . . give plenary

review to claims of constitutional error for a failure to show the unavailability of

an out-of-court declarant.”). Such claims, however, are subject to harmless error

review. United States v. Lang, 904 F.2d 618, 625-26 (11th Cir. 1990).

      Here, defendants Smith and Delancy challenge the admissibility of

Vixama’s videotaped deposition only on the ground that it violated their

Confrontation Clause rights under the Sixth Amendment. Accordingly, we review

their claim de novo.

B.    Applicable Federal Rules

      Before addressing the Confrontation Clause issue, we review the relevant

federal rules as background.



                                          18
              Case: 17-13265        Date Filed: 07/02/2019       Page: 19 of 106


       Federal law provides for the admission at trial of a material witness’s

videotaped deposition testimony in alien smuggling cases if the witness has been

deported. See 8 U.S.C. § 1324(d). The defendants agreed to Vixama’s deposition

and expected that Vixama would be deported immediately to Haiti after that

deposition, meaning that her videotaped deposition would then be admissible at

trial under § 1324(d). Id. (“[T]he videotaped (or otherwise audiovisually

preserved) deposition of a witness to a violation of subsection (a) who has been

deported or otherwise expelled from the United States, or is otherwise unable to

testify, may be admitted into evidence in an action brought for that violation.”).

       Contrary to the expectations of both the defendants and the government,

Vixama was not transferred by the U.S. Marshals Service to ICE, per the latter’s

detainer, because ICE missed the 48-hour deadline to take Vixama into custody

upon dismissal of the material witness complaint. That being so, upon her release,

Vixama was able to escape deportation.5

       Because Vixama had not been deported at the time of trial, we look to

Federal Rule of Criminal Procedure 15(f), which provides that a witness’s

deposition testimony may be used at trial if the witness is “unavailable,” as



       5
        Section 1324(d) provides for the videotaped deposition of an illegal alien and the
admission of that deposition at trial so that the alien witness may be promptly deported and not
have to suffer prolonged detention until a defendant’s criminal trial. 8 U.S.C. § 1324(d). For the
deposition to be admissible, the illegal alien has to be deported by the time of trial. No one
disputes that Vixama was to be deported as soon as she gave her deposition.


                                               19
            Case: 17-13265     Date Filed: 07/02/2019    Page: 20 of 106


determined by Federal Rule of Evidence 804. See Fed. R. Crim. P. 15(f) (“A party

may use all or part of a deposition as provided by the Federal Rules of Evidence.”).

      In turn, Federal Rule of Evidence 804(a)(5)(A) provides that a witness is

considered to be “unavailable” if, among other things, the witness is absent from

the trial and the government “has not been able, by process or other reasonable

means, to procure . . . the declarant’s attendance.” Fed. R. Evid. 804(a)(5)(A). If a

witness is “unavailable,” the Federal Rules of Evidence do not exclude as hearsay

the witness’s former testimony given in a lawful deposition at which the defendant

had an opportunity for cross-examination. Fed. R. Evid. 804(b)(1).

      As explained below, unavailability must ordinarily also be established to

satisfy the requirements of the Confrontation Clause, which we discuss next.

C.    Confrontation Clause

      The Sixth Amendment’s Confrontation Clause provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to be confronted with

the witnesses against him.” U.S. Const. amend. VI. Most of the time, this means

that a witness must appear in person and give live testimony at trial if her

statements are to be used against the defendant. See Crawford v. Washington, 541
U.S. 36, 53-54, 124 S. Ct. 1354, 1365 (2004).

      The defendant’s right to a witness’s live testimony in the courtroom serves

many important purposes, including allowing the jury to observe closely the



                                          20
             Case: 17-13265     Date Filed: 07/02/2019    Page: 21 of 106


witness’s demeanor, expressions, and intonations, and thereby determine the

witness’s credibility. See Ohio v. Roberts, 448 U.S. 56, 63-64, 100 S. Ct. 2531,

2537-38 (1980), abrogated in part on other grounds by Crawford, 541 U.S. at 60-

69, 124 S. Ct. at 1369-74. The Supreme Court has emphasized that in-court

confrontation not only allows the defendant to test the witness’s recollection, but

also compels the witness “to stand face to face with the jury in order that they may

look at him, and judge by his demeanor upon the stand and the manner in which he

gives his testimony whether he is worthy of belief.” Id. (internal quotations

omitted); see also Barber v. Page, 390 U.S. 719, 721, 88 S. Ct. 1318, 1320 (1968)

(stating same).

      Of course, the Supreme Court has also told us that the right to a witness’s

presence at trial is not absolute. In Crawford, the Supreme Court expressly held

that the testimony of a witness who does not appear at trial is still admissible, in

the constitutional sense, if these two conditions are met: (1) the witness “was

unavailable to testify”; and (2) “the defendant had had a prior opportunity for

cross-examination.” Crawford, 541 U.S. at 59, 124 S. Ct. at 1369. Accordingly,

prior cross-examination alone cannot substitute for the defendant’s right to live

testimony in the courtroom unless the witness meets the Confrontation Clause’s

requirement of “unavailability.” See id.; see also Roberts, 448 U.S. at 65, 100

S. Ct. at 2538 (noting that the “Framers’ preference for face-to-face accusation”



                                          21
              Case: 17-13265    Date Filed: 07/02/2019   Page: 22 of 106


requires the proponent of recorded testimony to demonstrate unavailability of the

witness, “including [in] cases where prior cross-examination has occurred.”). The

integrity of the fact-finding process is at stake because the Confrontation Clause is

a procedural protection. Crawford, 541 U.S. at 61, 124 S. Ct. at 1370.

       The parties do not dispute that the government was authorized to take

Vixama’s videotaped deposition, that both the defendants and their counsel were

physically present during the videotaped deposition, or that the defendants’ counsel

had an adequate and full opportunity to cross-examine Vixama at her deposition.

Her testimony was taken precisely for use at trial, given she would be deported

before trial. In fact, the government’s direct and redirect examination of Vixama

totals approximately 32 pages, whereas the cross-examination by defense counsel,

together, totals 79 pages of the deposition transcript. Defense counsel tested

Vixama’s testimony and credibility with sufficient cross-examination.

       Therefore, the sole issue on appeal is whether Vixama was “unavailable” to

testify at the time of trial.

D.     “Unavailable” Witnesses

       A witness is “unavailable” for purposes of the Confrontation Clause if the

witness does not appear and the government has “made a good-faith effort” to

obtain the witness’s presence at trial. Hardy v. Cross, 565 U.S. 65, 69, 132 S. Ct.
490, 493 (2011); see also Roberts, 448 U.S. at 74, 100 S. Ct. at 2543 (examining



                                          22
             Case: 17-13265     Date Filed: 07/02/2019    Page: 23 of 106


whether the prosecution “made a good-faith effort” to obtain the witness’s

presence at trial (internal quotation marks omitted)); Siddiqui, 235 F.3d at 1324.

Because Vixama did not appear at trial, our inquiry here narrows to whether the

government made “a good-faith effort” to obtain her presence.

      We do not write on a blank slate as to what constitutes “a good-faith effort.”

The Supreme Court has told us that whether “a good-faith effort” has been made is

“a question of reasonableness.” Roberts, 448 U.S. at 74-75, 100 S. Ct. at 2543

(emphasis added) (internal quotation marks omitted). Specifically, “[t]he lengths

to which the prosecution must go to produce a witness . . . is a question of

reasonableness.” Id. at 74, 100 S. Ct. at 2543 (internal quotation marks omitted);

see Hardy, 565 at 70, 132 S. Ct. at 494 (quoting same).

      The Supreme Court has also held that the prosecution bears the burden to

show it made a good-faith effort to produce the witness. Roberts, 448 U.S. at 74-

75, 100 S. Ct. at 2543. And the “‘possibility of a refusal is not the equivalent of

asking and receiving a rebuff.’” Id. at 76, 100 S. Ct. at 2544 (quoting Barber v.

Page, 390 U.S. 719, 724, 88 S. Ct. 1318, 1322 (1968)). A good-faith effort,

however, does not require futile acts. Id. at 74, 100 S. Ct. at 2543.

      Furthermore, the Supreme Court in Hardy emphasized that, “[w]hen a

witness disappears before trial, it is always possible to think of additional steps that

the prosecution might have taken to secure the witness’ presence, but the Sixth



                                           23
            Case: 17-13265     Date Filed: 07/02/2019    Page: 24 of 106


Amendment does not require the prosecution to exhaust every avenue of inquiry,

no matter how unpromising.” Hardy, 565 U.S. at 71-72, 132 S. Ct. at 495. The

Supreme Court in Hardy also pointed out that in Roberts, “[w]e acknowledged that

there were some additional steps that the prosecutor might have taken in an effort

to find the witness, but we observed that ‘[o]ne, in hindsight, may always think of

other things’” that could have been done. Id. at 70, 132 S. Ct. at 494 (quoting

Roberts, 448 U.S. at 75, 100 S. Ct. at 2544).

      Although our Circuit has little precedent in this area, we have applied

Roberts’s reasonableness standard before. Siddiqui, 235 F.3d at 1324 (11th Cir.

2000) (citing Roberts, 448 U.S. at 74, 100 S. Ct at 2543 and acknowledging that

“[t]he lengths to which the government must go to produce a witness is a matter of

reasonableness”). Siddiqui involved two foreign witnesses who resided in Japan

and Switzerland and were outside of the United States at the time of the trial. See

id. at 1320-21. After the depositions of both witnesses, the government sent them

letters urging them to come and testify in person, but the witnesses declined to do

so. Id. at 1324-25. Our Court recounted other facts in the case, such as that during

their depositions, the witnesses already indicated an unwillingness to travel to

attend the trial. Id. at 1324. Given all the factual circumstances, this Court

concluded that the government had shown that the foreign witnesses were




                                          24
              Case: 17-13265        Date Filed: 07/02/2019       Page: 25 of 106


unavailable despite the government’s good-faith efforts to obtain their presence at

trial. Id.

       Of course, Siddiqui involved foreign witnesses outside the United States at

the time of trial. Here, we must address the different factual situation6 of a foreign

witness, like Vixama, who resides in Haiti and is a Haitian citizen, but is

temporarily within the United States at the time of trial. Yet that is far from the

whole story. In this case, the missing foreign witness Vixama (1) has no cell

phone or address in the United States, (2) is illegally here, and (3) has absconded

from the jurisdiction of the trial court in Florida to avoid detention and immediate

deportation to Haiti. Although the government successfully sent a trial subpoena

to the witness Vixama, through her former attorney and her boyfriend, and her

former attorney reported back to the government that she would cooperate, Vixama

still refused to appear at trial.

       We are unaware of a similar factual case, but we do know from the Supreme

Court that there is no brightline rule for reasonableness, and that a reasonableness

inquiry necessarily is fact-specific and examines the totality of the factual

circumstances of each particular case. See, e.g., Roberts, 448 U.S. at 75-77, 100

S. Ct. at 2543-45 (basing its reasonableness determination on all the “facts


       6
         Because the foreign nationals in Siddiqui were outside the United States, the United
States could only request them to appear with perhaps a promise to pay their travel. Thus,
Siddiqui is not instructive here where the witness was physically present in the United States.


                                                25
              Case: 17-13265       Date Filed: 07/02/2019       Page: 26 of 106


presented”); United States v. Banks, 540 U.S. 31, 36, 124 S. Ct. 521, 525 (2003)

(treating “reasonableness as a function of the facts of cases so various that no

template is likely to produce sounder results than examining the totality of

circumstances in a given case”); Ohio v. Robinette, 519 U.S. 33, 39, 117 S. Ct.
417, 421 (1996) (eschewing “bright-line rules,” emphasizing “the fact-specific

nature of the reasonableness inquiry,” and instructing courts to examine “the

totality of the circumstances”); Ker v. California, 374 U.S. 23, 33, 83 S. Ct. 1623,

1629-30 (1963) (emphasizing “there is no formula for the determination of

reasonableness” and “[e]ach case is to be decided on its own facts and

circumstances” (internal quotation marks and alterations omitted)). 7

       Therefore, our task is to examine the government’s cumulative efforts here

to determine if the district court correctly decided that the government made a

good-faith, reasonable effort to obtain Vixama’s presence at trial.



       7
         While Roberts is a Confrontation Clause case, the Supreme Court has adopted a
reasonableness standard for evaluating the government’s conduct as to other constitutional rights
of a defendant. In doing so, the Supreme Court consistently has emphasized that a
reasonableness inquiry is highly fact-specific. See, e.g., United States v. Arvizu, 534 U.S. 266,
273-74, 122 S. Ct. 744, 750-51 (2002) (explaining the Supreme Court has “deliberately avoided
reducing [reasonableness] to a neat set of legal rules” (internal quotation marks omitted));
Missouri v. McNeely, 569 U.S. 141, 150, 133 S. Ct. 1552, 1559 (2013) (explaining “the fact-
specific nature of the reasonableness inquiry . . . demands that we evaluate each case of alleged
exigency based on its own facts and circumstances.” (citation and internal quotation marks
omitted)); Stephens v. DeGiovanni, 852 F.3d 1298, 1315 (11th Cir. 2017) (stressing the
reasonableness standard “requires careful attention to the facts and circumstances of each
particular case” (internal quotation marks)); Rodriguez v. Farrell, 280 F.3d 1341, 1346-47 (11th
Cir. 2002) (emphasizing “we must evaluate the totality of the circumstances surrounding the
arrest to determine its reasonableness”).


                                               26
            Case: 17-13265     Date Filed: 07/02/2019   Page: 27 of 106


E.    Discussion

      Given the specific facts of this case recounted at length above, we are

convinced that the district court did not err in admitting Vixama’s videotaped

deposition testimony.

      We start with how Agent Nowicki attempted to locate Vixama multiple

times. Immediately after learning of Vixama’s release on February 6, 2017, Agent

Nowicki on February 7 contacted her uncle, whose name and phone number

Vixama had previously provided. During Agent Nowicki’s two efforts to contact

the uncle, he was successful in obtaining the uncle’s address. After doing that,

Agent Nowicki requested that ICE ERO agents visit the uncle’s house to look for

Vixama.

      The ICE ERO agents then did that on February 21, 2017. They even

searched the house, but were unable to locate Vixama and found her relatives to be

uncooperative. And after the ICE ERO agents failed to locate Vixama at the

uncle’s house, Agent Nowicki followed up with them again about Vixama in

March 2017. Ultimately, Agent Nowicki was told ICE ERO did not have the

manpower to look for her again at that time.

      Importantly, at this juncture, Vixama had given her deposition, the material

witness complaint had been dismissed, and Agent Nowicki had no basis to take her

into custody. Significantly, though, there was still an immigration detainer against



                                         27
            Case: 17-13265     Date Filed: 07/02/2019   Page: 28 of 106


Vixama. It was plainly reasonable for Agent Nowicki to turn initially to ICE for

help in locating Vixama.

      Even so, the government’s efforts to locate Vixama did not stop. In the

week leading up to the April trial, the government continued its efforts to locate

Vixama by reaching out to her former counsel Raben four times, issuing a trial

subpoena, and thrice attempting to communicate with Vixama using her

boyfriend’s cell phone number. It was patently reasonable for the government to

contact Raben, as Vixama’s former counsel, to try to locate her. Raben had

represented Vixama regarding the material witness complaint against her in this

very case. As such, Raben had an established relationship with Vixama and access

to her in a way that the government did not. And Vixama had no address or cell

phone.

      Moreover, the government’s efforts through attorney Raben did not fall on

deaf ears. As evidenced by the email communications recounted above, former

counsel Raben advised the government that although Vixama did not have a phone

number, he was forwarding the government’s communications, and later the trial

subpoena, to Vixama through her boyfriend. The government thus made good

progress as the government had gotten Vixama’s former counsel to send her the

subpoena. Subsequently, on April 15, Raben even advised that he believed

Vixama “will cooperate.” Given how little information the government had and



                                         28
            Case: 17-13265     Date Filed: 07/02/2019    Page: 29 of 106


how promptly and helpfully Raben contacted her boyfriend and responded, it was

also reasonable for the government to rely on these efforts through Vixama’s

former lawyer.

      Further, given that Raben had represented Vixama as to the material witness

complaint, it was also reasonable to rely on her former attorney’s assessment and

representation that she “will cooperate.” When Vixama did not appear the third

day of trial on April 19, the government obtained a bench warrant and also sent it

to her former attorney, once again in an effort to secure her presence at trial. Her

attorney then tried to contact the boyfriend again (who had been responsive to

Raben about the trial subpoena). But this time, the boyfriend did not respond to

even attorney Raben.

      We also cannot ignore Vixama’s obvious determination to go into hiding

and to elude capture. She had three times before failed to obtain a visa to the

United States, which led to her attempt to sneak to the United States via the

defendants’ illegal smuggling scheme. Then, when she was mistakenly released,

she immediately capitalized on that mistake by absconding and fleeing from the

jurisdiction of the trial court in Florida. While her boyfriend was reportedly in

Delaware and initially cooperative with Vixama’s former lawyer, he then stopped

responding to calls or texts to his cell phone. Given these undisputed

circumstances, it was reasonable for the government to try to locate Vixama



                                          29
              Case: 17-13265        Date Filed: 07/02/2019       Page: 30 of 106


through her former lawyer, which is confirmed by the facts that the lawyer quickly

and helpfully responded to the government and then successfully sent the trial

subpoena to Vixama through her boyfriend. And once Vixama failed to appear at

trial, it was also reasonable for the government to send the bench warrant to her

former lawyer in an effort to obtain her presence.

       Simply put, the Confrontation Clause does not require the government to

make every conceivable effort to locate a witness; it requires only a good-faith

effort that is reasonable under all of the circumstances of the case. See Hardy, 565
U.S. at 69-70, 132 S. Ct. at 493-94; Roberts, 448 U.S. at 74-76, 100 S. Ct. at 2543-

44. As the Supreme Court has told us, “[o]ne, in hindsight, may always think of

other things.” Roberts, 448 U.S. at 75, 100 S. Ct. at 2544. “[G]reat improbability

that such efforts would have resulted in locating the witness, and would have led to

her production at trial, neutralizes any intimation that a concept of reasonableness

required their execution.” Id. at 75-76, 100 S. Ct. at 2544; see also Hardy, 565
U.S. at 70-72, 132 S. Ct. at 494-95. 8 That epitomizes this case.




       8
         In Roberts, the witness’s mother testified that her daughter was traveling outside of
Ohio, that she had not heard from her in over a year, and that she and her family knew of no way
to reach the witness even in an emergency. Roberts, 448 U.S. at 75, 100 S. Ct. at 2543-44. The
prosecutor knew a social worker in San Francisco had called the mother about her daughter, but
the prosecutor did not attempt to locate the social worker or daughter in San Francisco. Id. at 75,
100 S. Ct. at 2544. Nonetheless, the Supreme Court concluded the prosecutor’s efforts were
reasonable.


                                                30
                Case: 17-13265   Date Filed: 07/02/2019   Page: 31 of 106


       At bottom, a reasonable, good-faith effort is case-specific and contextually

driven. Vixama had no phone or address, had absconded outside the State of

Florida, was in hiding, and had a strong incentive not to be found. The

government had extremely limited information regarding her whereabouts, but yet

the government succeeded in having the trial subpoena sent to her through her

former attorney and boyfriend. While the government’s multiple efforts and

pursuit of different ways to locate Vixama—first at her uncle’s house, then through

her former attorney, and finally through her boyfriend—were unavailing, they

constituted a good-faith effort that was reasonable under the factual circumstances

of this case.

       Accordingly, we affirm the district court’s admission of Vixama’s

videotaped deposition at trial. See Roberts, 448 U.S. at 75-77, 100 S. Ct. at 2543-

45 (affirming the admissibility of prior recorded testimony of a witness outside the

state where the prosecutor sent subpoenas to the home address of the witness’s

parents although the prosecutor knew the witness was not there and the parents had

no way to reach her); United States v. Thomas, 705 F.2d 709, 711-12 (4th Cir.

1983) (affirming the admissibility of prior recorded testimony where the two

witnesses vanished and the government attempted in vain to locate them).

                      IV. PROSECUTORIAL MISCONDUCT




                                           31
              Case: 17-13265        Date Filed: 07/02/2019      Page: 32 of 106


       Smith also argues that the prosecutor made inappropriate comments during

closing argument. We review this prosecutorial misconduct claim de novo. See

United States v. Sosa, 777 F.3d 1279, 1294 (11th Cir. 2015).

A.     Prosecutor’s Statements During Closing Argument

       Prior to trial, the government noticed its intent to introduce, under Federal

Rule of Evidence 404(b), Smith’s prior 2013 conviction for alien smuggling. The

notice explained that Smith pled guilty in June 2013 to a single count of alien

smuggling for profit, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii), and argued this

prior conviction was relevant to establish, among other things, Smith’s knowledge,

intent, and lack of mistake in the present case. Smith responded that the district

court should not allow the government to introduce his prior conviction, but the

district court ultimately allowed the government to admit the first page of the

judgment from Smith’s prior conviction at trial.9 The judgment indicated that

Smith’s prior case was prosecuted in the West Palm Beach division of the Southern

District of Florida.

       During closing arguments, Smith’s counsel argued that a true alien smuggler

likely would take the most direct route from the Bahamas to the United States to




       9
         Smith does not challenge the admission of his prior conviction on appeal. The
government also admitted the first page of Delancy’s judgment of conviction for his prior illegal
reentry case, which also was prosecuted in the West Palm Beach Division. Delancy likewise
does not challenge the admission of his prior conviction on appeal.


                                               32
            Case: 17-13265     Date Filed: 07/02/2019    Page: 33 of 106


avoid detection by law enforcement on the open seas. That route, counsel asserted,

would be the one directly west from Freeport, Bahamas to Boynton Beach, Florida.

Counsel noted that was not the route Smith took and contended that Smith’s

explanation that he was going to Bimini made the most sense given where his boat

ultimately ended up.

      In rebuttal, the government pointed to the fact that Smith’s prior conviction

occurred in West Palm Beach (which is near Boynton Beach) to explain why the

defendants chose not to take the most direct route from the Bahamas to Florida.

Smith’s counsel objected and reserved a motion for mistrial. The district court

overruled Smith’s objection, and the government continued its argument, stating:

      It’s not an accident that they’re down south of Bimini as opposed to
      going straight across. When you bring 21 aliens into the United States,
      you don’t come into a marina, a port, a harbor. You’re smuggling these
      aliens into the country illegally. So . . . to go down south away from
      where you’re last caught, it’s not an accident or mistake. You’re trying
      to get in undetected.

      After the government concluded its rebuttal, Smith moved for a mistrial

based on the government’s comments. Smith contended that it was inappropriate

for the government to argue that his prior conviction occurred in West Palm Beach

simply because the judgment came from the West Palm Beach division. Smith

explained that the Southern District of Florida extends from Key West to Fort

Pierce, and activity that occurs in one division within the district may be indicted




                                          33
             Case: 17-13265    Date Filed: 07/02/2019   Page: 34 of 106


in a different division. Smith asserted that it was “extremely misleading” to say his

prior offense was committed in West Palm Beach.

      The government responded that the case number for Smith’s prior

conviction also indicated the case originated in West Palm Beach. The

government further asserted that Smith opened the door with his argument that

smugglers would take the most direct route between the Bahamas and Florida.

      The district court denied Smith’s motion for a mistrial, finding the

government’s statement that the prior conviction occurred in West Palm Beach was

accurate and not misleading. The district court further determined that Smith

opened the door by emphasizing that it made no sense for Smith not to take the

shortest route, and the government’s argument in response to that point was fair.

B.    Discussion

      To show prosecutorial misconduct, the defendant must show that (1) the

prosecutor’s remarks were improper, and (2) the remarks prejudicially affected his

substantial rights. United States v. Sosa, 777 F.3d 1279, 1294 (11th Cir. 2015). A

defendant’s substantial rights are prejudicially affected when there is a reasonable

probability that, absent the remarks, the outcome of the trial would have been

different. Id.

      The prosecutor’s comments during closing argument must be viewed in the

context of the trial as a whole. United States v. Reeves, 742 F.3d 487, 505 (11th



                                         34
            Case: 17-13265     Date Filed: 07/02/2019   Page: 35 of 106


Cir. 2014). Though the prosecutor may not exceed the evidence presented at trial

in closing arguments, he may state conclusions drawn from the evidence. Id. The

prosecutor is also entitled to make a fair response to defense counsel’s arguments,

and issues raised by the defendant in his closing argument are fair game for the

prosecution on rebuttal. Id.

      Here, the district court did not err in denying Smith’s motion for a mistrial

based on the prosecutor’s comments about Smith’s prior conviction during closing

arguments. The prosecutor’s statement that Smith’s prior alien smuggling

conviction occurred in West Palm Beach was accurate—the judgment of that

conviction, which was admitted into evidence at trial, indicates that it was entered

in the West Palm Beach division of the Southern District of Florida. And as the

district court noted, the prosecutor’s remarks were made in direct response to

Smith’s argument during his closing that it would make no sense for an alien

smuggler not to take the most direct route from the Bahamas to Florida. Given that

argument by Smith, it was not unfair for the prosecutor to point out, as a potential

motive for taking a different route, that Smith’s prior conviction occurred in the

same area where the most direct route would lead. See id. at 505.

      Even assuming arguendo that Smith showed the prosecutor’s comments

were improper, his claim still fails because the comments did not affect his

substantial rights. Sosa, 777 F.3d at 1294. Ample evidence at trial supported the



                                         35
              Case: 17-13265       Date Filed: 07/02/2019       Page: 36 of 106


jury’s verdict that Smith was engaged in alien smuggling. Francois and Vixama

both testified that the boat left Freeport late at night, under cover of darkness; that

they believed they were traveling to the United States; and that the defendants

instructed them not to draw attention to their boat while they were lost at sea.

Vixama also testified that her family paid $5,000 for her passage to Miami. The

Coast Guard witnesses testified that Smith’s story—that he was traveling to

Bimini—was suspicious, given the location in which the boat was found and the

direction of the currents in that area. And both the CBP pilot and Agent Nowicki

testified that alien smugglers do not always take a direct route and often take

evasive actions to disguise their activities. There is not a reasonable probability

that, but for the prosecutor’s comment on rebuttal, the jury would have found

Smith not guilty. Id. at 1294.10

                               V. CUMULATIVE ERROR

       Under the cumulative error doctrine, an aggregation of otherwise

nonreversible errors can warrant reversal where the combined effect of the errors

denied the defendant his constitutional right to a fair trial. See United States v.

Mosquera, 886 F.3d 1032, 1052 (11th Cir. 2018). But “where there is no error or



       10
         Delancy’s brief purports to adopt Smith’s arguments as to this claim “as pertinent to
him.” Notably, however, Delancy did not object to the prosecutor’s closing argument or join
Smith’s motion for a mistrial. In any event, Delancy’s adopted claim fails for the same reasons
Smith’s does.


                                               36
                   Case: 17-13265       Date Filed: 07/02/2019       Page: 37 of 106


only a single error, there can be no cumulative error.” United States v. King, 751
F.3d 1268, 1277-78 (11th Cir. 2014) (internal quotations omitted).

         Here, as explained above, the district court committed no error. Smith’s

claim of cumulative error therefore lacks merit. 11 Id.

         VI. RESPONSE TO DISSENT ABOUT VIXAMA’S DEPOSITION

         Our colleague concurs in our majority opinion except as to the admission of

Vixama’s videotaped deposition. The dissent does not dispute that (1) the

defendant’s counsel, with the defendants present, had a full opportunity to cross-

examine Vixama during her videotaped deposition, (2) that Vixama’s deposition is

admissible if she was unavailable, and (3) that a witness is unavailable if she does

not appear at trial and if the government demonstrates it made a good-faith,

reasonable effort to obtain her presence. The dissent parts company, however,

with the majority opinion’s affirmance of the district court’s admission of

Vixama’s videotaped deposition based on its determination that the government

made a good-faith, reasonable effort to obtain Vixama’s presence at trial but she

failed to appear.

         We respond to the dissent’s 43-page criticism of this portion of our majority

opinion, in three parts below: (1) why the dissent’s claim—that the majority



         11
              To the extent Delancy purports to raise a claim of cumulative error, his claim likewise
fails.


                                                    37
             Case: 17-13265     Date Filed: 07/02/2019   Page: 38 of 106


opinion “does not heed the lessons of Hardy and Roberts”—is just flat wrong;

(2) why the dissent’s analysis of what constitutes a good-faith, reasonable effort is

flawed in multiple ways; and (3) why the four decisions of other circuits, discussed

by the dissent, demonstrate the fact-specific nature of the reasonableness inquiry

and why the majority opinion properly applies the reasonableness standard to the

facts of this case.

A.     Lessons of Roberts and Hardy

       We start with the dissent’s accusations that our majority opinion “does not

heed the lessons of Hardy and Roberts,” and “completely misses th[e] lesson from

Hardy and Roberts.” Dissenting Op. at 94, 96. Because the dissent cherry picks a

phrase or two from those decisions out of context, those two Supreme Court

decisions warrant a full discussion. These decisions actually support the majority

opinion. In fact, in both Roberts and Hardy, the Supreme Court upheld the trial

court’s admission of prior recorded testimony of a witness who did not appear at a

criminal trial, just as we do here in upholding the district court’s admission of the

prior recorded testimony of Vixama, who likewise did not appear at trial.

       More specifically, in Ohio v. Roberts, the Supreme Court upheld the trial

court’s decision to admit the preliminary hearing testimony of a key witness,

Anita, who did not appear at trial. See 448 U.S. at 60, 77, 100 S. Ct. at 2536, 2545.

Between November 1975 and March 1976, the criminal case was set and reset for



                                          38
            Case: 17-13265     Date Filed: 07/02/2019    Page: 39 of 106


trial four times with repeated continuances leading to new trial dates. Id. at 59,

100 S. Ct. at 2535. Each time, the government sent trial subpoenas to the witness,

Anita, at her parents’ Ohio address, resulting in five subpoenas sent there. Id.

Although the government knew the witness (Anita) had not been at that residence

for a long time, her parents’ home was her “last-known real address.” Id. at 59, 76,
100 S. Ct. at 2535, 2544.

      After the preliminary hearing on January 10, 1975, Anita had left for

Arizona, and, a year before trial, a San Francisco social worker communicated with

the parents about Anita’s welfare application. Id. at 59-60, 100 S. Ct. at 2535-36.

After that time, though, the witness had called her parents only once and had not

been in touch with her siblings. Id. During that last phone call, which occurred

about seven or eight months before trial, the witness Anita told her parents that she

“was traveling” outside Ohio, but she did not advise them of where she was. Id.

The witness’s mother attested that she knew of no way to reach the witness, even

in case of emergency, and that she did not “know of anybody who knows where

she is.” Id. (citation and internal quotation marks omitted).

      In holding the preliminary hearing testimony was admissible, the Supreme

Court stressed that “[g]iven these facts, the prosecution did not breach its duty of

good-faith effort.” Id. at 75, 100 S. Ct. at 2544. The Supreme Court emphasized

that, “[t]o be sure, the prosecutor might have tried to locate by telephone the San



                                          39
             Case: 17-13265    Date Filed: 07/02/2019    Page: 40 of 106


Francisco social worker with whom [Anita’s mother] had spoken many months

before and might have undertaken other steps in an effort to find Anita.” Id. The

Supreme Court reasoned that “[one], in hindsight, may always think of other

things” to do. Id. But the Supreme Court noted that the prosecutor had sent

multiple subpoenas to Anita’s “last-known real address” and “had no clear

indication, if any at all, of Anita’s whereabouts.” Id. at 76, 100 S. Ct. at 2544. Her

last known address, of course, was her parents address in Ohio, where the witness

had not been since the preliminary hearing in January 1975, some 14 months

before the trial. See id. at 59-60, 76, 100 S. Ct. at 2535-36, 2544.

      For sure, Roberts is not on all fours with this case. Nonetheless, it teaches

that the prosecutor is not required to pursue every lead or step in order to be

deemed to have acted reasonably. Importantly, Roberts illustrates that

reasonableness depends on the particular facts of each case and makes clear that it

is not our job to second guess, in hindsight, the prosecutor’s efforts. Plus, Roberts

upheld the admission of the prior preliminary hearing testimony where the

government’s efforts were arguably far less than those here. All the prosecutor did

in Roberts was send a subpoena to Anita’s parent’s address each of the multiple

times the case was reset. See id. at 59, 75, 100 S. Ct. at 2535, 2544.

      The dissent also relies heavily on Hardy v. Cross, but there again the

Supreme Court upheld the state trial court’s admission of a victim’s prior



                                          40
              Case: 17-13265       Date Filed: 07/02/2019      Page: 41 of 106


testimony when she did not appear at trial. 565 U.S. at 70-72, 132 S. Ct. at 494-

95.12 In Hardy, the defendant was charged with the kidnapping and sexual assault

of victim A.S. Id. at 66, 132 S. Ct. at 491. A.S. testified and was cross-examined

at Cross’s first trial, which ended in his acquittal on the kidnapping charge and a

mistrial on the sexual assault charges. Id.

       Victim A.S. initially indicated that she was willing to testify again at the

retrial, and the prosecutor “remained in constant contact with A.S. and her mother”

leading up to the retrial. Id. at 66, 132 S. Ct. at 492 (internal quotation marks

omitted). However, before the retrial, A.S.’s mother and brother informed the

state’s investigator that they did not know where A.S. was, and A.S.’s mother

stated that A.S. was afraid to testify again. Id. The investigator later spoke to

A.S.’s father, who did not know where A.S. was. Id. at 66-67, 132. S. Ct. at 492.

Thereafter, the state undertook various efforts to locate A.S., including keeping in

contact with her family members, visiting A.S.’s last known address (her mother’s

house), and conducting checks with various government agencies. Id. at 67-68,

132 S. Ct. at 492-93. On a final visit to the mother’s house on the day before the

retrial, A.S.’s mother told police that A.S. had called two weeks earlier and said



       12
          Similar to this case, Roberts was a direct appeal with de novo review. In contrast,
Hardy involved a 28 U.S.C. § 2254 petition challenging a state conviction, where the Supreme
Court applied a deferential review under the Antiterrorism and Effective Death Penalty Act of
1996, 28 U.S.C. § 2254. Yet because the dissent alleges that the majority opinion purportedly
failed to heed Hardy’s lessons, we likewise explain why the dissent’s observation is wrong.


                                              41
             Case: 17-13265     Date Filed: 07/02/2019    Page: 42 of 106


she did not want to testify and would not return to Chicago for the retrial. Id. at 68,

132 S. Ct. at 493. A.S.’s mother also told police she did not know where A.S. was

or how to reach her. Id.

      The state trial court admitted A.S.’s prior testimony at Cross’s retrial. Id. at

68-69, 132 S. Ct. at 493. Cross was convicted of sexual assault. Id. Affirming,

the Illinois Court of Appeals agreed with the trial court that A.S. was unavailable

and that the state made a good-faith effort to locate her. Id. at 69, 132 S. Ct. at

493. The Illinois Court of Appeals agreed A.S. was unavailable because “[i]t is

clear from her telephone conversation with her mother that she was not in the city”

and “also evident that she was in hiding and did not want to be located.” Id. at 69,

132 S. Ct. at 493 (internal quotation marks omitted).

      Cross then filed a federal habeas corpus petition, arguing in part that the

admission of A.S.’s prior testimony violated his Confrontation Clause rights. Id.

After the district court denied Cross’s petition, the Seventh Circuit reversed. Id.

The Seventh Circuit faulted the prosecutor for failing to contact A.S.’s current

boyfriend or her other friends in the Chicago area, for not contacting the

cosmetology school where A.S. was once enrolled, and for neglecting to even

serve A.S. with a subpoena after she expressed fear about testifying at the retrial.

Id. at 70-71, 132 S. Ct. at 494-95.




                                          42
             Case: 17-13265     Date Filed: 07/02/2019    Page: 43 of 106


      In reversing the Seventh Circuit in Hardy, the Supreme Court concluded that

the Illinois Court of Appeals’ holding—that the state had made a good-faith effort

to locate A.S. and that the trial court did not err in admitting her testimony—was

not an unreasonable application of Confrontation Clause precedent. Id. at 70-72,
132 S. Ct. at 494-95. The Supreme Court remarked that “when a witness

disappears before trial, it is always possible to think of additional steps that the

prosecution might have taken to secure the witness’ presence,” but emphasized that

“the Sixth Amendment does not require the prosecution to exhaust every avenue of

inquiry, no matter how unpromising.” Id. at 71-72, 132 S. Ct. at 495 (citation

omitted). The Supreme Court noted that the record did not show that A.S.’s family

members or other person interviewed “provided any reason to believe” that they

had information about A.S.’s whereabouts and there was “no reason to believe”

that the cosmetology school had better information about A.S.’s location that did

her family members. Id. at 71, 132 S. Ct. at 494. As to the lack of a subpoena, the

Supreme Court stressed also that “[w]e have never held that the prosecution must

have issued a subpoena if it wishes to prove that a witness who goes into hiding is

unavailable for Confrontation Clause purposes.” Id. at 71, 132 S. Ct. at 494

(emphasis added).

      The dissent lifts this phrase—“reason to believe”—from Hardy out of

context and remolds that dicta into her proposed legal or per se rule: that the



                                           43
             Case: 17-13265     Date Filed: 07/02/2019    Page: 44 of 106


government does not make a good-faith, reasonable effort as a matter of law unless

it, in effect, pursues each and every lead it has “reason to believe” might assist in

locating a missing witness. See Dissenting Op. at 70, 71-72, 75, 77, 80-81, 84, 91,

94, 96-97, 99, 105. Having crafted that rule, the dissent argues that because

database searches are easy, the government was required to take the additional

investigatory step of searching databases in an attempt to discover the boyfriend’s

address in Delaware. Then, on top of that, the dissent surmises that if the

government had used databases, it might have found an address for the boyfriend

in Delaware, and then it might have found Vixama. The dissent argues a “database

search . . . stood a decent chance of leading the prosecution straight to the

boyfriend—and likely, to Vixama.” Dissenting Op. at 64.

      In short, because the government did not attempt to find the boyfriend’s

address through a database search, the dissent argues its efforts were unreasonable

as a matter of law. To be clear, the record contains no evidence that the boyfriend

ever had an address in Delaware or that a database search would have revealed an

address for him in Delaware. No matter, we will nonetheless respond to the

dissent’s arguments that a database search might have revealed an address for the

boyfriend in Delaware and, thus, the government’s lack of a database search made

its other efforts unreasonable as a matter of law.




                                          44
              Case: 17-13265       Date Filed: 07/02/2019       Page: 45 of 106


       Four responses. First, and most telling, is that the Supreme Court in Hardy

upheld the admission of the prior testimony and actually reversed the Seventh

Circuit’s conclusion that the prosecutor was required to take the additional

investigatory steps identified by the Seventh Circuit. One of those steps included

failing to contact A.S.’s current boyfriend or her friends in the Chicago area.

Second, the Supreme Court did so even though the government had not served, or

even attempted to serve, the witness A.S. with a trial subpoena in Hardy.

       Third, here the prosecutor did follow up on the boyfriend lead and contacted

the boyfriend through Vixama’s former attorney (as opposed to using databases).

Through Vixama’s former attorney, the government successfully sent the trial

subpoena to the boyfriend, who was reportedly with Vixama, and then the

government heard back that Vixama “will cooperate.” 13 Fourth, as explained

below, the dissent’s conclusion that the government made an unreasonable effort

as to the boyfriend amounts to Monday-morning quarterbacking of the prosecutor

and Agent Nowicki’s efforts in hindsight in favor of the dissent’s preference for

how they should do their jobs. Clearly, this is not a case where the government

took no action when presented with a new lead.




       13
         Later on in her dissent, our colleague finally acknowledges that she “do[es] not argue
that Vixama did not receive” the trial subpoena from her boyfriend before trial. Dissenting Op.
at 80.


                                               45
            Case: 17-13265     Date Filed: 07/02/2019    Page: 46 of 106


      In short, in both Roberts and Hardy, the Supreme Court upheld the trial

court’s admission of prior recorded testimony of a witness who did not appear at a

criminal trial. It is our majority opinion—upholding the admission of Vixama’s

videotaped deposition testimony—that comports with the Supreme Court’s

decisions in Roberts and Hardy, not the dissent.

B.    Dissent’s Flawed Analysis of What Constitutes a Good-Faith,
      Reasonable Effort

      The dissent’s analysis too narrowly constricts the type of efforts that may

qualify as a good-faith, reasonable effort in a Confrontation Clause case. For

example, instead of crediting his efforts, the dissent chastises Agent Nowicki for

not personally going to the home of Vixama’s uncle in Coral Springs, Florida to

look for her and for requesting the assistance of ICE ERO in Miami. Certainly,

Agent Nowicki and the prosecutor, not ICE, had the responsibility to produce their

own witnesses at trial. But that does not mean Agent Nowicki should not have

sought the help of ICE ERO in doing so. (In fact, had Agent Nowicki neglected to

contact ICE ERO, we have little doubt that the dissent would now add this

omission to her list of fault-finding.) The dissent ignores that the material witness

complaint was dismissed after the deposition, that Vixama had committed no

crime, and that Agent Nowicki had no warrant to take her back into custody.

Instead, it was only ICE that held a detainer. Although the dissent apparently

disagrees, we think it was plainly reasonable for Agent Nowicki to ask ICE to help

                                          46
              Case: 17-13265       Date Filed: 07/02/2019      Page: 47 of 106


locate Vixama, given that the detainer allowed ICE to take her back into custody.

Agent Nowicki sought ICE’s assistance not once, but twice. ICE assisted Agent

Nowicki the first time, but, through no fault of Agent Nowicki, said it lacked

manpower to go back to the uncle’s house a second time. 14

       Further, instead of crediting the prosecution’s successful efforts in getting

the trial subpoena to Vixama, the dissent excoriates Agent Nowicki and the

prosecutor for not finding the boyfriend’s address in Delaware and for calling him

only twice. Repeated ten times, the dissent’s mantra is “find the boyfriend’s

address in Delaware, find Vixama.” Dissenting Op. at 64, 77-78, 79, 80, 81, 86,

87, 91, 97, 105.

       The dissent’s rhetorical flourish ignores the facts and reality of this case.

First, similar efforts had already failed in Florida. Indeed, “find the uncle’s

address, find Vixama” had entirely failed. When Agent Nowicki on February 7

learned of Vixama’s release on February 6, her uncle in Florida was a promising

lead to find Vixama because before her mistaken release, Vixama personally had

given Agent Nowicki her uncle’s telephone number. As noted earlier, Agent

Nowicki then worked to find an address for Vixama’s uncle in Coral Springs and



       14
         It is worth repeating that this is a criminal, immigration-smuggling case and the case
agent, Agent Nowicki, worked for Homeland Security Investigations within the Department of
Homeland Security. After Vixama was released and not deported, Agent Nowicki appropriately
turned to ICE, who had the detainer, for help in locating her and in securing her presence for
trial.


                                              47
                Case: 17-13265        Date Filed: 07/02/2019   Page: 48 of 106


then successfully secured the assistance of ICE ERO in going to the uncle’s house

to locate Vixama. But despite that good lead in the local Florida jurisdiction, ICE

ERO on February 21 searched the uncle’s home and looked for Vixama, to no avail

given her relatives’ lack of cooperation. Given that failed outcome in Florida, it is

unclear why Agent Nowicki would think that even if he got lucky and found the

boyfriend’s address in Delaware, the latter would reveal Vixama’s whereabouts

and help ICE snatch and jail her in Delaware.

      In fact, let’s unpack the multiple investigatory steps necessarily underlying

the dissent’s mantra of: “find the boyfriend’s address in Delaware, find Vixama.”

Attorney Raben first sent the boyfriend’s name and telephone number to the

prosecutor on Saturday, April 15. The trial began on Monday, April 17. By 1 p.m.

on Friday, April 21, both the government and the defense had rested.15 Even if we

accept that a database search might have revealed a street address for the boyfriend

in Delaware, the government would still have faced other investigatory hurdles

under the particular facts of this case. Miami federal officials would have had to

secure the ready help of either their federal HSI counterparts, or state law

enforcement, in Delaware to attempt to find the boyfriend at that street address.

The federal HSI agents, or state law enforcement, in Delaware would then have

had to get lucky and actually find the boyfriend at that address, and then persuade


      15
           See timeline recap in footnote 20, infra.


                                                  48
              Case: 17-13265        Date Filed: 07/02/2019       Page: 49 of 106


him to reveal Vixama’s whereabouts so they could more formally serve the trial

subpoena on Vixama. Assuming that the boyfriend would help them find the

girlfriend he had presumably been hiding, ICE ERO, which had the detainer,

would have to be on the spot at just the right moment to grab her, else Vixama

would once again go on the run. (Vixama had not yet failed to appear at the trial

for the bench warrant to issue.) The reality is that the dissent’s mantra sounds easy

until one actually goes step-by-step through this process that the dissent says is

mandated by her reasonableness standard as a matter of law. 16

       Contrary to the dissent’s touted tactics, the government used the boyfriend

lead in a different, more strategic way. The government tried to work with the

boyfriend through Vixama’s former lawyer to get the trial subpoena to Vixama and

tried to have her cooperate. The government successfully did so and, right before

trial, the former lawyer even reported back on April 15 that she “will cooperate.”17

       16
         Although acknowledging that attorney Raben sent the prosecutor the boyfriend’s name
and phone number on Saturday, April 15, the dissent does not precisely identify what the next
steps would be if the government found the boyfriend’s address and if it then persuaded him to
reveal Vixama’s whereabouts. It is unclear whether the dissent is saying the government
(1) could then formally serve the trial subpoena on Vixama in Delaware or (2) attempt to take
Vixama into custody in Delaware and have her held and transferred back to Miami for trial
(during the week of April 17 to 21). So we consider both possibilities.
        All of this also assumes that ICE would timely transfer Vixama in custody back to an
immigration facility in Miami and then to the custody of the U.S. Marshals’ Service for trial. In
any event, the dissent’s approach—find the boyfriend’s address—actually further underscores
the reasonableness of the government’s efforts to work through Vixama’s former lawyer.
       17
          The dissent’s lecture in footnote four about the obvious and undisputed different jobs,
roles, and interests of ICE ERO and the prosecutor is a red herring. The dissent throughout
ignores that ICE already had a detainer to take Vixama into custody, the material witness
complaint was dismissed after the deposition, and the prosecutor and Agent Nowicki had no pre-


                                               49
              Case: 17-13265        Date Filed: 07/02/2019       Page: 50 of 106


       Getting the trial subpoena to Vixama through her boyfriend and former

lawyer was not a meaningless effort, as the dissent would have it, but was a

significant, reasonable effort given that the boyfriend appeared to be voluntarily

communicating on Vixama’s behalf with her former lawyer. Because it appeared

that the boyfriend (and Vixama through him) was cooperating with attorney

Raben, it was reasonable for the government to rely on attorney Raben to

communicate with him rather than to try to track the boyfriend down

independently through databases and try to persuade him to help federal law

enforcement take Vixama into ICE custody in Delaware and transfer her to Miami

for trial. Pursuing the boyfriend and Vixama through her former lawyer, who had

represented her in the same matter, had every indication at the time of being more

fruitful than the “search and lock-her-up” maneuvers advocated by the dissent with



trial warrant to take Vixama into custody in Delaware; to secure her presence at trial, they would
need to ask ICE to help them capture her in Delaware and transfer her back to Miami for trial.
        The dissent’s suggestion in footnote four—that we should not consider at all the ICE
ERO’s efforts to locate Vixama in our good-faith effort analysis—also runs afoul of the Supreme
Court’s clear mandate that we evaluate the reasonableness of the government’s efforts to obtain a
witness by looking to the totality of the factual circumstances of each particular case. See, e.g.,
Roberts, 448 U.S. at 75-77, 100 S. Ct. at 2543-45 (basing its reasonableness determination on all
the “facts presented”). In addition, we are loathe to suggest that government agencies cannot
work together to accomplish a common goal—here, find Vixama—even if the agencies’ ultimate
“interests” are not perfectly aligned. The dissent also misapprehends the significance of the ICE
ERO agents’ trip to Vixama’s uncle’s house. It is not that the ICE ERO agent’s attempt to find
Vixama relieved the prosecution of its obligation to make a good-faith effort to obtain her
presence at trial. What is significant is that, at the uncle’s house, the ICE ERO agents got the
runaround from her relatives, who were not helpful at all in assisting them to locate her. Context
is important. Because of that interaction, it was manifestly reasonable for the government to
reach out to Vixama’s former counsel for assistance in trying to find her, rather than again
approaching her relatives.


                                                50
             Case: 17-13265     Date Filed: 07/02/2019    Page: 51 of 106


the benefit of hindsight. Given the record as a whole and all the investigatory steps

that had to succeed to capture her in Delaware on the immigration detainer (before

the bench warrant issued on April 19), the government has shown that its working

through her former attorney before the trial was a good-faith, reasonable effort to

get the trial subpoena to her and to secure her presence at the trial.

      Another flaw in the dissent’s critique is the contradictory treatment of the

boyfriend. On one hand, the dissent advocates that the boyfriend was key to

locating Vixama. But on the other hand, the dissent complains that the trial

subpoena was emailed to the boyfriend, who apparently could not be trusted to

give the document to Vixama (but who could be trusted to hand Vixama over to

the police), instead of serving the subpoena on Vixama, whose whereabouts were

unknown. Specifically, the dissent complains that the government’s

communication of the trial subpoena to Vixama’s former lawyer and then to her

boyfriend “is not ‘service’ under the Federal Rules of Criminal Procedure.”

Dissenting Op. at 80. Admittedly, the government’s efforts did not succeed in

having Vixama appear at trial, but we cannot conclude they were unreasonable.

Indeed, the dissent does not seem to contest that Vixama actually received the trial

subpoena through the government’s efforts in contacting her former lawyer or that,

given the trial subpoena, the district court properly issued a bench warrant when

Vixama failed to appear on April 19 during the trial.



                                           51
             Case: 17-13265     Date Filed: 07/02/2019     Page: 52 of 106


      While the dissent presumably would have taken different actions had the

dissent been the case agent or the prosecutor in this case, the Sixth Amendment

does not require the prosecution to exhaust every possible means of producing a

witness at trial, and in hindsight it is also possible to think of “additional steps” the

prosecutor might have taken. See Roberts, 448 U.S. at 75-76, 100 S. Ct. at 2544;

see also Hardy, 565 U.S. at 71-72, 132 S. Ct. at 495. Our role is not to Monday-

morning quarterback, but instead to assess whether the agent’s and the prosecutor’s

actions constituted good-faith efforts that fell within a zone of reasonableness. We

conclude that the government’s actions met this test.

      Still another flaw in the dissent’s critique is its isolation of the actions of

Agent Nowicki and the prosecutor, without considering their efforts cumulatively.

The dissent contends the government’s efforts were unreasonable because Agent

Nowicki considered the fact that Vixama’s videotaped deposition was already

taken. While the Agent candidly admitted he considered that fact, he also testified

that he took other steps outlined above and, ultimately, he weighed multiple other

factors, including that: (1) she had received a subpoena (through her boyfriend),

(2) he had attempted to contact her boyfriend on several occasions, (3) she was in

the country illegally, (4) there was no longer a criminal action against her for the

Agent to take her into criminal custody, and (5) ICE was the only agency who




                                           52
                Case: 17-13265       Date Filed: 07/02/2019       Page: 53 of 106


could take her into custody before she failed to appear at trial.18 We reject the

dissent’s position that the government’s cumulative efforts become unreasonable

simply because the case agent considers, as one factor in his continued efforts, that

a videotaped deposition is available.

      In fact, neither the case agent, nor the prosecutor, nor this Court is required

to pretend Vixama was never deposed for the express purpose of having her

deposition presented at trial as allowed for deported aliens under 8 U.S.C.


      18
           In relevant part, Agent Nowicki’s testimony was as follows:
      Q:        And since April 15th, there have been no attempts to ascertain an address
                in Delaware by running this gentleman’s name?
      A:        Not by me.
      Q:        And, basically, the reason for that is because you assumed that she’s
                already given the videotaped deposition, you didn’t really need to try to
                find her?
      A:        There are various reasons. That’s one of them. The other one is there are
                many issues when it comes to her immigration status and how long—if
                she’s taken into custody, how long it would take the process for her to go
                from an immigration facility in Delaware to make it to Miami. She’d been
                made aware of the consequences of not showing up for trial. She had been
                served with a subpoena. I had attempted to contact the boyfriend on
                several occasions.
       ....
      Q:        Okay. So you were aware that she was missing since—that she had been
                released into the community since February 6th, but, at that time, you
                thought that, because the government already had the deposition, that that
                would be sufficient for trial. Is that correct?
      A:        That was not my basis for not personally looking for her. She at that point
                was present in the country illegally. There was no criminal action against
                her. So she was not my responsibility. So that, combined with knowledge
                that we do have a video deposition—I guess those were some factors. But
                I can’t point to one factor why I didn’t personally go look for her. There
                are numerous factors.


                                                 53
            Case: 17-13265        Date Filed: 07/02/2019   Page: 54 of 106


§ 1324(d). This was not testimony presented at a preliminary hearing or on the

off-chance the witness might become unavailable later. Rather, the defendants’

counsel cross-examined Vixama as if she were testifying at trial because everyone

assumed this would be her testimony at trial. For sure, the defendants have not

waived their Confrontation Clause claims, and prior cross-examination alone

cannot substitute for the government’s burden to establish a witness is unavailable.

See Crawford, 541 U.S. at 59, 124 S. Ct. at 1369. But the entire factual context

here is relevant and important.

      The dissent segregates one-by-one the facts used in our analysis and

contends we are using that one fact to somehow “excuse” or “relieve” the

government of its obligation to make reasonable efforts to secure Vixama’s

presence at trial. See, e.g., Dissenting Op. at 84-102. Nothing could be further

from the truth. We have taken great pains to emphasize there are no brightline or

per se rules when evaluating the government’s good-faith efforts. Lest there be

any confusion, we reiterate that we reach our conclusion that the government’s

efforts here were reasonable only after considering all of the particular

circumstances of this case together—that is, in their totality or cumulatively.

      In sum, our majority opinion faithfully follows that fact-bound

reasonableness standard, as it must. And given the totality of the circumstances

here, the government has demonstrated that it made good-faith, reasonable efforts



                                            54
              Case: 17-13265        Date Filed: 07/02/2019       Page: 55 of 106


to obtain Vixama’s presence at trial. 19 We readily agree with the district court in

Miami, who carefully considered the case, conducted a hearing outside the

presence of the jury, and found that Vixama was “unavailable” before admitting

Vixama’s videotaped deposition on the last day of the trial. 20

C.     Dissent’s Citations to our Sister Circuits

       The dissent cites four decisions from our sister circuits. We take the time

and space to set forth in great detail the facts of those decisions because an


       19
         The dissent’s arguments about the burden of proof are unfounded. The majority
opinion expressly states: “The Supreme Court has also held that the prosecution bears the burden
to show it made a good-faith effort to produce the witness.” See supra at 23 (citing Roberts, 448
U.S. at 74-75, 100 S. Ct. at 2543). Nothing in the majority opinion shifts the burden of proof to
the defendants.
       20
          Later on, the dissent finally acknowledges that (1) “the government was right to contact
Vixama’s former attorney” and try to go through him before the trial began, and (2) she does
“not argue Vixama did not receive” the trial subpoena from her boyfriend. Dissenting Op. at 80,
90. But then the dissent mistakenly argues that the government had sufficient time to find the
boyfriend’s address and locate Vixama during the 5-day trial week. See Dissenting Op. at 90-91.
         This ignores the timeline about the bench warrant. To recap, the trial subpoena
“commanded” Vixama to appear for trial on April 19. On Saturday, April 15, attorney Raben
emailed the prosecutor advising that he believed Vixama “will cooperate.” The trial began on
Monday, April 17, with jury selection that day. On Tuesday, April 18, the jury was sworn and,
after opening statements, the government presented four witnesses. On Wednesday, April 19,
the government presented seven witnesses. When Vixama did not appear on Wednesday, April
19, the trial court issued the bench warrant that day around noon.
         On April 20, the government presented Francois’s deposition and two witnesses. After
that, the district court held a hearing about Vixama’s deposition, found her “unavailable,” and
concluded the deposition was admissible. On Friday, April 21, the trial resumed at 9:40 a.m.,
and the government presented Vixama’s deposition and rested its case by 11:50 a.m. By
approximately 1 p.m., the defense had presented its evidence and also rested.
         There was at best a 48-hour window between the issuance of the bench warrant around
noon on April 19 and the close of the defendants’ evidence around 1 p.m. on April 21. This is
why the majority opinion properly focuses on the government’s multiple efforts prior to the
beginning of the trial to locate Vixama with ICE’s help right after her release in February and
again in March and then in April to send her the trial subpoena through her former attorney in an
effort to have Vixama cooperate and appear for trial.


                                               55
            Case: 17-13265     Date Filed: 07/02/2019   Page: 56 of 106


awareness of those facts negates the dissent’s reliance on these cases for her

argument that the district court erred in admitting Vixama’s videotaped deposition.

      The dissent cites Cook v. McKune, where the defendant Cook, convicted of

first-degree murder, received a sentence of life without parole. Cook, 323 F.3d at

828. These six facts were important to the Tenth Circuit’s reversal in Cook: (1) the

trial court had admitted the preliminary hearing testimony of the missing witness

Rudell; (2) Rudell was the only witness to testify that Cook committed the murder;

(3) though a trial subpoena was issued, no attempt was ever made to serve process

on, or even send the subpoena to, Rudell; (4) Rudell had been granted immunity in

exchange for his cooperation, and thus the Court said he had a special reason to

favor the prosecution; (5) Cook had not had an adequate opportunity to cross-

examine Rudell at the preliminary hearing; and (6) Rudell lived on social security,

which is how the government originally tracked him down for the preliminary

hearing, but the government made no effort to locate him (through Social Security

records or otherwise) to appear at trial. Id. at 826-28, 832, 834-37, 840.

      In light of these highly specific facts, the Tenth Circuit concluded the

government’s “feeble exertions” could not “be called a good-faith effort.” Id. at

840. Obviously, the facts in this case in no way resemble the facts in Cook.

      Without setting forth any of its facts, the dissent also cites McCandless v.

Vaughn, another first-degree murder, life sentence case, where the government



                                         56
             Case: 17-13265    Date Filed: 07/02/2019    Page: 57 of 106


also used the preliminary hearing testimony of Barth, the only eyewitness to the

murder, at trial. 172 F.3d at 258-59. Witness Barth, arrested in connection with

the murder, agreed to serve as a cooperating witness in exchange for (1) being

released on bail and (2) having the charges against him dropped at the successful

conclusion of that case. Id. After testifying at the preliminary hearing and being

released on bail, Barth was rearrested twice for failing to appear, but the

government did not seek to adjust the terms of his bail. Id. at 267-68. Barth was

released again, and Barth failed to appear at trial. Id. at 268. The government did

not contact Barth’s father, who had served as the surety for Barth’s bail. Id. at

268-69. The Third Circuit concluded that, given the seriousness of the murder

charges, Barth’s crucial importance as the only eyewitness to the murder, and his

lack of impartiality, defendant McCandless had a very strong interest in

confronting Barth at trial, and thus the government’s efforts were insufficient. See

id. at 266-70.

      Unlike the witnesses in Cook and McCandless, the witness Vixama did not

receive any consideration from the government for her testimony. Just the

opposite. Vixama was to be deported back to Haiti, after having tried

unsuccessfully to come here three times before. Also notable is the fact that this

case did not involve a preliminary hearing, as in Cook and McCandless, but instead

here the defendants themselves and their counsel were all physically present at the



                                          57
             Case: 17-13265     Date Filed: 07/02/2019   Page: 58 of 106


videotaped deposition, which all expected to be admitted at trial and where defense

counsel thoroughly cross-examined Vixama.

      Also unlike Cook and McCandless, this is not an only-witness-to-a-murder

case. Apart from Vixama’s deposition testimony, there was compelling evidence

that the defendants’ boat was headed to the United States. The boat was 24 miles

from Key Largo, Florida when found. The witness Francois (also on the boat)

testified that (1) his father told him a trip was being planned to bring him to the

United States, (2) other passengers told him the boat was headed to the United

States, and (3) Francois likewise believed the boat was going to the United States.

When the boat was adrift and out of food and fuel for six days, the defendants told

the passengers not to use their cell phones and not to wave at other boats passing

by. The prior criminal convictions of defendants Delancy (prior illegal reentry into

the United States) and Smith (prior alien smuggling into the United States) were

even introduced before the jury without any objection. Certainly, Vixama’s

testimony corroborated Francois’s testimony that he believed the boat was headed

to the United States, but Francois’s testimony was direct and noncontradictory as

well, with ample circumstantial evidence corroborating his testimony.

      Without setting forth its facts, the dissent also cites United States v. Lynch,

where the defendant was convicted of second-degree murder. Similar to Cook and

McCandless, the district court admitted the preliminary hearing testimony of



                                          58
               Case: 17-13265        Date Filed: 07/02/2019        Page: 59 of 106


missing witness Brown, the only eyewitness to identify defendant Lynch as the

shooter. 499 F.2d at 1014, 1020-21. During the trial, a detective attempted to

locate Brown at a friend’s apartment, but no one answered the door. Id. at 1023.

Detectives returned to the apartment the following day, but did not find Brown. Id.

It was later discovered that Brown had been in the friend’s apartment when the

first detective knocked on the door, had stayed that night, and had left before the

second set of detectives arrived the next morning. Id. at 1023-24. The D.C.

Circuit concluded that the government’s efforts were insufficient, pointing out

(1) that a preliminary hearing is less likely to produce extensive cross-examination

and impeachment of a witness than a trial,21 and (2) that the missing witness was



       21
           Because three cases cited by the dissent involved the use of a witness’s testimony at a
preliminary hearing, the D.C. Circuit’s observation that it is less likely that a defendant will
vigorously cross-examine an adverse witness at such a proceeding is worth noting. A
preliminary hearing is typically held after a defendant has been charged in a complaint, but
before the government has obtained an indictment or information. The purpose of a preliminary
hearing is to ensure that the government has probable cause to proceed. See Fed. R. Crim. P. 5.1
(a), (e)-(f). Even if the court determines no probable cause exists, that ruling does not preclude
the government from later prosecuting the defendant on the same charge. Fed. R. Crim. P.
5.1(f). For that reason, although the defendant has a right to cross-examine all witnesses,
Fed. R. Crim. P. 5.1(e), he may often have little incentive to thoroughly cross-examine an
adverse witness. Instead of attempting to cast doubt on the witness’s testimony, a defendant may
instead use his opportunity to question the witness as a means to obtain discovery as to the
witness’s account and the government’s case. And a defendant may be disinclined to
aggressively question an adverse witness and thereby reveal his cross-examination strategy in
advance of trial.
         In stark contrast to a preliminary hearing, defendants in this case knew that Vixama
would not be testifying at trial, that her deposition testimony would be presented to the jury, and
that this deposition would be their only opportunity to cross-examine her. Although we are
dealing here with the question of an absent witness’s availability at trial, so were the circuit cases
cited by the dissent, and to evaluate fairly the applicability of those cases to our own, we must
consider the entire factual context within which their decisions were made.


                                                 59
              Case: 17-13265        Date Filed: 07/02/2019       Page: 60 of 106


still within the jurisdiction of the district court.22 Id. at 1023-24. Those two

factors influenced the D.C. Circuit’s decision and they are entirely absent in this

case. Indeed, the dissent does not disagree that the defendants’ cross-examination

of Vixama during her deposition testimony was thorough nor that Vixama was

somewhere outside the Southern District of Florida.

       We also discuss the Fifth Circuit’s decision in United States v. Tirado-

Tirado, 563 F.3d 117 (5th Cir. 2009), because the defendants cite it and the dissent

discusses it too. In our view, Tirado-Tirado, if anything, readily demonstrates why

the government has shown a good-faith, reasonable effort here. Five months

before the defendant’s trial, the parties took a videotaped deposition of a witness

who everyone expected to return for trial. Id. at 120. The witness gave his contact

information to his attorney, was released, and voluntarily returned to Mexico. Id.

at 120, 123. Yet, notwithstanding the expectation that this witness would be

needed at trial, the government failed to give the witness written notice regarding

the trial date and failed to send him a subpoena. Id. at 123.

       Reversing, the Fifth Circuit emphasized that (1) the government had not

attempted to remain in contact with the alien witness at all during the intervening

five months (between the deposition and the trial), and (2) the government “did not


       22
          Beyond the factual distinctions between this case and Lynch, it should also be noted
that there was a vigorous dissent in Lynch to the ruling that the government’s efforts were
insufficient. See Lynch, 499 F.2d at 1025-41 (MacKinnon, J., dissenting).


                                               60
             Case: 17-13265     Date Filed: 07/02/2019   Page: 61 of 106


make any effort” to contact the witness to make concrete arrangements for his

transportation from Mexico to the United States and his attendance at trial until

only eight days before trial. Id. at 124-25. The Fifth Circuit concluded that “[t]he

failure to make such minimal efforts demonstrates a lack of good faith on the part

of the government,” and as such, the alien witness was not unavailable for

purposes of the Confrontation Clause. Id.

      Unlike in Tirado-Tirado, the parties here never anticipated that Vixama

would provide live testimony at trial. Rather, they took Vixama’s videotaped

deposition because she was a material witness in custody (although she herself had

committed no crime), and after her deportation she would be unavailable to testify.

By contrast, the parties in Tirado-Tirado took the alien witness’s deposition only as

a precaution, fully expecting that the alien witness would return to testify in

person. See id. at 520. Given that understanding in Tirado-Tirado, the government

could reasonably be expected to maintain at least some contact with the witness

and ensure his appearance at trial. See Tirado-Tirado, 563 F.3d at 520; see also

Siddiqui, 235 F.3d at 1325.

      More importantly, in Tirado-Tirado, the government “made no effort”

whatsoever to keep in touch with the alien witness or to remain apprised of his

whereabouts in the over five months between the taking of his deposition and the

trial. Id. at 125. The government “made no effort” to contact the witness, despite



                                          61
            Case: 17-13265     Date Filed: 07/02/2019    Page: 62 of 106


having access to the witness’s contact information through his attorney. Id. In

contrast, as soon as Agent Nowicki discovered that Vixama had been released in

February 2017, he began trying to locate her by contacting her uncle—the only

connection Vixama indicated she had in the United States. Later that month

(February), at Nowicki’s request, ICE ERO agents went to the uncle’s house to

search for Vixama, and then in March, Nowicki reached out to ICE ERO again to

see whether Vixama had turned up. In short, though the rest of the government’s

efforts to locate Vixama took place in early April, the government here also took

earlier steps in February and March to locate her.

      In other words, this is not a case in which the government “made absolutely

no effort” to locate Vixama and obtain her presence at trial after learning of her

mistaken release from custody. See id.; see also Barber, 390 U.S. at 723, 88 S. Ct.

at 1321. This is also not a case where the government did nothing to locate or keep

in touch with a witness for over five months. The Fifth Circuit’s decision even

pointed out “[t]he inevitable question of precisely how much effort is required on

the part of the government to reach the level of a ‘good faith’ and ‘reasonable’

effort eludes absolute resolution applicable to all cases.” Tirado-Tirado, 563 F.3d

at 123 (internal quotations marks omitted) (emphasis added).




                                          62
              Case: 17-13265        Date Filed: 07/02/2019       Page: 63 of 106


       We agree with the Fifth Circuit that there is no brightline standard applicable

to all cases and the facts of each case matter. 23 Reasonableness is a highly fact-

specific inquiry. Under the totality of the unique factual circumstances of this

case, we conclude that the district court did not err in admitting Vixama’s

videotaped deposition. The government made multiple good-faith efforts to secure

Vixama’s presence at trial and its efforts fell within the permissible zone of

reasonableness. We are not persuaded by the dissent’s position to the contrary.

                                    VII. CONCLUSION

       For the foregoing reasons, we affirm Smith’s and Delancy’s convictions.

       AFFIRMED.




       23
           The dissent charges that the majority opinion creates an “unconstitutionally low (and
unpredictable) bar for what constitutes ‘reasonable’ effort to find a witness.” Dissenting Op. at
65. Not so. For determining reasonableness, the majority opinion eschews brightline rules and
follows the fact-specific and case-by-case approach for determining “reasonableness” based on
the totality of the circumstances, which is what the Supreme Court has instructed us to do.
         Although the dissent cites the circuit cases discussed in this last section, the dissent
reproves our summarizations of the facts in Hardy, Roberts, and the above four sister circuit
decisions for spending “pages laboriously summarizing the cited cases” and “for what seems like
little purpose” to the dissent. Dissenting Op. at 98 n.10. While the dissent prefers her brightline
rule, we explicate these decisions (cited in her dissent) because they each exemplify the fact-
specific and case-by-case approach to reasonableness followed by the Supreme Court and other
circuits.


                                                63
              Case: 17-13265        Date Filed: 07/02/2019        Page: 64 of 106


ROSENBAUM, Circuit Judge, concurring in part and dissenting in part:

       Law enforcement had a fresh, promising lead for finding Vanessa Armstrong

Vixama—a crucial witness.               Vixama’s former attorney had informed the

government that Vixama was with her boyfriend in Delaware. He also had given

the government the boyfriend’s name and phone number. A simple, routine database

search for the boyfriend’s address stood a decent chance of leading the prosecution

straight to the boyfriend—and likely, to Vixama. But the prosecution did not

conduct a database search. Nor did it attempt in any other way to find the boyfriend.

Instead, the prosecution, over a span of days before trial, called the boyfriend once

and sent him a single text. When the boyfriend did not respond, the prosecution did

nothing more before trial to reach him. Even after trial began, the prosecution did

nothing more than call the boyfriend one more time. Though no one responded, the

government simply stopped looking for Vixama. 1

       The Sixth Amendment demands more from the government.                             So does

Supreme Court jurisprudence. After all, Delancy’s and Smith’s Sixth Amendment

right to confront Vixama at trial was at stake.




       1
         Agents have many responsibilities, and I do not mean to suggest that the agent here was
lazy. Rather, it appears he did not appreciate the scope of the efforts the Confrontation Clause
requires to present a vital witness’s live testimony, a circumstance that is understandable, in view
of our Circuit’s lack of prior reason to opine on the subject. Nonetheless, this circumstance does
not make the government’s efforts any more reasonable from a constitutional standpoint.
                                                64
              Case: 17-13265       Date Filed: 07/02/2019       Page: 65 of 106


       Yet the prosecution asked the district court to admit Vixama’s deposition

testimony in lieu of her in-person testimony—even though it did not undertake

reasonable, routine steps to follow up on its fresh, promising lead for finding

Vixama. In support of its request, the government asserted that it had undertaken

“reasonable” efforts to find Vixama and had failed, so Vixama was “unavailable”

for trial.

       Today the Majority Opinion applies a subjective I-know-it-when-I-see-it

approach to uphold the government’s lackluster efforts as reasonable and deprive

Smith and Delancy of their right to the witness’s presence at trial. This ruling creates

an unconstitutionally low (and unpredictable) bar for what constitutes “reasonable”

effort to find a witness. And in so doing, it incorrectly dismisses as surplusage the

Sixth Amendment’s independent right to the witness’s presence at trial. I therefore

respectfully dissent from the Majority Opinion’s decision to admit Vixama’s

deposition testimony. 2

       I divide my discussion into four substantive sections. Section I considers the

Confrontation Clause’s right to confront the witness. It explains that when other

reasonable and promising options remain, the right’s “reasonableness” requirement




       2
         Since the Majority Opinion affirms the district court’s admission of Vixama’s deposition
testimony, the conviction will not be vacated, and the case will not be remanded on that basis.
Under those circumstances, I concur in the Majority Opinion’s affirmance of the district court’s
denial of a mistrial on the basis of the prosecutor’s closing argument.


                                               65
             Case: 17-13265     Date Filed: 07/02/2019    Page: 66 of 106


demands more than a couple calls and a text before a witness may be declared

unavailable and her preserved testimony presented at trial. Section II applies the

proper standard to the facts here, revealing the inadequacy of the government’s

efforts. Section III examines the errors in the Majority Opinion’s analysis. And

Section IV concludes that the erroneous admission of Vixama’s preserved testimony

was not harmless error.

                                           I.

      The Sixth Amendment’s Confrontation Clause provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

against him.” U.S. Const. amend. VI. The right to confront encapsulates two

independent rights: the right to cross-examine the witness and the right to the

witness’s appearance at trial. See United States v. Crawford, 541 U.S. 36, 59 (2004)

(“Testimonial statements of witnesses absent from trial have been admitted only

where the declarant is unavailable, and only where the defendant has had a prior

opportunity to cross-examine.”).

      These rights work in different ways to test the witness’s truthfulness. The

right to a witness’s live testimony protects a defendant’s Sixth Amendment rights in

ways that a cross-examination conducted outside the crucible of a trial cannot. By

ensuring that the witness is in the courtroom and testifying under oath in front of the

judge, the jury, and the defendant, the Clause impresses upon the witness the



                                           66
             Case: 17-13265    Date Filed: 07/02/2019    Page: 67 of 106


seriousness of the matter and discourages the witness from lying—in a way that

cross-examination at a deposition does not. See California v. Green, 399 U.S. 149,

158 (1970); see also Barber v. Page, 390 U.S. 719, 721 (1968) (explaining that,

unlike cross-examination outside of trial, the presence of the witness at trial compels

the witness “to stand face to face with the jury in order that they may look at him,

and judge by his demeanor upon the stand and the manner in which he gives his

testimony whether he is worthy of belief”) (citation and internal quotation marks

omitted). Relatedly, when the witness is in the courtroom, the jury can closely

scrutinize the witness’s demeanor and mannerisms in the judge’s and jury’s presence

to determine the witness’s credibility. Ohio v. Roberts, 448 U.S. 56, 63-64 (1980),

abrogated in part on other grounds by Crawford, 541 U.S. at 60-69.

       So consequential is the right to confront the witness, the Supreme Court has

expressed the view that a failure to allow proper confrontation calls the ultimate

integrity of the fact-finding process into question. Roberts, 448 U.S. at 64. The

integrity of the fact-finding process is at stake, of course, because the Confrontation

Clause is a procedural protection. See Crawford, 541 U.S. at 61. So just as we

cannot skip a trial, even if we think a defendant is obviously guilty, we cannot skip

over the defendant’s right to a witness’s presence at trial, even if we think the

witness’s prior recorded testimony is obviously reliable. See id. at 62.




                                          67
             Case: 17-13265      Date Filed: 07/02/2019    Page: 68 of 106


      Of course, the right to a witness’s presence at trial is not absolute. But given

the significance of a defendant’s constitutional right to confront the witness at trial,

we do not lightly cast away that right.             Before disposing of a defendant’s

constitutional right to confront a witness, we must be sure that two independent

conditions have been met. The defendant must have had an opportunity to cross-

examine the witness, and the witness must be “unavailable.” See Crawford, 541
U.S. at 59. So the fact that a thorough cross-examination has occurred is not enough

to justify proceeding by recorded testimony, without the witness at trial. Here, only

the availability of the witness is at issue.

      A witness is “unavailable” when the government cannot secure the witness’s

presence at trial, despite its good-faith, reasonable efforts. Roberts, 448 U.S. at 74.

So what does that mean in practical terms?

      Fortunately, we do not write on a blank slate as to what constitutes

reasonableness.     The Supreme Court has said that the government need not

undertake futile tasks. Id. So if no possibility of procuring a witness exists—the

example the Supreme Court used for such a circumstance was when the witness

died—the government does not need to do anything. Id. On the other hand, “if there

is a possibility, albeit remote,” that affirmative steps might produce the witness, then

the government may need to take those steps. Id. In determining whether the

government must engage in actions falling into this category, the Supreme Court has



                                               68
            Case: 17-13265     Date Filed: 07/02/2019   Page: 69 of 106


explained that “the possibility of a refusal is not the equivalent of asking and

receiving a rebuff.” Id. at 76 (quoting Barber, 390 U.S. at 724).

      In Hardy v. Cross, 565 U.S. 65 (2011), the Supreme Court revealed a critical

distillation of these principles: under that case, the government must follow up on

current, promising leads to find a witness, where reasonable methods to do so exist.

In Hardy, the state introduced at trial the recorded testimony of a witness who was

missing at the time.    Id. at 68.    Before the state court declared the witness

“unavailable” and allowed the use of her preserved testimony, the prosecution did

not contact the witness’s boyfriend or any of her other friends in the Chicago area at

the time, nor did the prosecution inquire at the cosmetology school where the witness

had once been enrolled, concerning the witness’s whereabouts. Id. at 70-71. The

defendant Cross was convicted.

      After exhausting his state appeals, Cross filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. He argued that the state courts had unreasonably

applied Supreme Court precedent concerning the Confrontation Clause’s

unavailability requirement. Id. at 69. The Supreme Court ultimately disagreed,

primarily because, under the Antiterrorism and Effective Death Penalty Act’s

(“AEDPA”) standard of review, it concluded that the state court’s decision was

“reasonable,” so it deferred to that determination. Id. at 72. Of course, we apply a




                                         69
            Case: 17-13265     Date Filed: 07/02/2019   Page: 70 of 106


de novo standard of review here on direct appeal, in contrast to the deferential

standard that was applicable in Hardy. But Hardy is nonetheless instructive.

      True, the Supreme Court held that the state court had acted reasonably in

denying Cross’s unavailability claim under the Confrontation Clause. But its

explanation for why provides the governing principle. Concerning the state’s failure

to contact the missing witness’s boyfriend or any of her friends in the area, the

Supreme Court reasoned that none of the victim’s “family members or any other

persons interviewed by the State provided any reason to believe that any of these

individuals had information about [the victim’s] whereabouts.” Id. at 71. As for the

state’s failure to make inquiries at the cosmetology school where the witness had

been enrolled, the Supreme Court similarly explained that the victim had not

attended the school “for some time,” so there was “no reason to believe that anyone

at the school had better information about [the victim’s] location than did the

members of her family.” Id.

      These explanations for denying Hardy’s claim suggest that even when the

government’s actions are viewed through the highly deferential lens of AEDPA, the

government must still follow up on leads if it has “reason to believe” those leads can

assist in locating the witness. (And actually, in Hardy, when the witness’s mother

told the prosecution that the witness could be staying with an ex-boyfriend in

Waukegan, Illinois, the prosecution followed up by visiting the Waukegan address



                                         70
               Case: 17-13265         Date Filed: 07/02/2019        Page: 71 of 106


and speaking with the ex-boyfriend’s mother. Id. at 68.) Here, though, a de novo

standard governs. So the government’s failure to undertake reasonable steps to

follow up on leads that provide “reason to believe” they may succeed in locating a

missing witness certainly cannot satisfy the Sixth Amendment’s reasonableness

standard.

       Yet today, the Majority Opinion allows exactly that. To arrive at this mistaken

conclusion, the Majority Opinion completely fails to account for Hardy’s reasoning.

In fact, it does not even attempt to show that Hardy does not suggest the government

must undertake reasonable steps to follow up on promising leads. 3 Instead, the

Majority Opinion dismisses my analysis of Hardy by simply reciting a lengthy

summary of Hardy’s facts—just to make two points I readily agree with: that the

government does not need to take every step to secure a witness and that

reasonableness depends on the facts of the case.                      Maj. Op. at 40-43.           But

significantly, nothing in these two points contradicts the lesson Hardy’s logic and


       3
           The Majority Opinion distorts my discussion of Hardy’s lesson. As I explain, Hardy
teaches that the government needs to make reasonable efforts to follow up on promising leads.
The Majority Opinion instead claims that I assert a rule that requires the government to take even
unreasonable steps to follow up on promising leads. Maj. Op. at 43-44 (claiming that the dissent’s
rule is “that the government does not make a good-faith, reasonable effort as a matter of law unless
it, in effect, pursues each and every lead it has ‘reason to believe’ might assist in locating a missing
witness.” (emphasis added)). To be clear, that is not correct. I am not suggesting that the
government needs to take unreasonable steps to pursue “each and every” promising lead. Under
Hardy, the government must undertake only reasonable efforts—meaning reasonable tasks under
the circumstances—to pursue promising leads calculated to find a missing witness. Indicators of
reasonableness can include, for example, cost, time requirement, and ease of task, under the
circumstances. So where a promising lead exists, performing a free or inexpensive database search
for an address, which takes just minutes, is reasonable.


                                                  71
             Case: 17-13265    Date Filed: 07/02/2019    Page: 72 of 106


context teaches:    that “reasonable efforts” means the government must take

reasonable steps to follow up on a promising lead.

                                          II.

                                          A.

      In violation of Hardy’s lesson, the Majority Opinion incorrectly excuses the

government’s failure to undertake reasonable steps to follow up on leads that provide

“reason to believe” they may succeed in finding a witness. To explain why the

Majority Opinion’s analysis cannot be correct, I first revisit the key facts concerning

the government’s search for Vixama.

      After immigration authorities accidentally let Vixama go in the United States,

the case agent obtained Vixama’s uncle’s address and passed it along to Immigration

and Customs Enforcement (“ICE”) Enforcement and Removal Operations (“ERO”).

Two weeks after it received that information, ERO went to the uncle’s address to

search for Vixama but came up empty handed. ERO said it “felt like they were

getting the runaround” from an occupant of the house, since the occupant told ERO

that she was not “sure” if Vixama was living there.

      It wasn’t until the next month, March, before the case agent followed up with

ERO for an update on Vixama. At that point, ERO informed the case agent that it

was not going to look for Vixama again. Despite this news, the government again

waited another month before acting.



                                          72
             Case: 17-13265    Date Filed: 07/02/2019   Page: 73 of 106


      Five days before trial, on April 12—the same day the government advised the

court at the calendar call that it intended to introduce Vixama’s deposition testimony

at trial—the government emailed Vixama’s former attorney to ask if he had

Vixama’s phone number or knew where she was residing. The next day, Vixama’s

attorney informed the government that Vixama was in Delaware with her boyfriend.

In response to this information, the government simply emailed Vixama’s former

attorney a subpoena for Vixama, which the attorney forwarded to Vixama’s

boyfriend.

      On April 15, the attorney provided the name and phone number of Vixama’s

boyfriend to the government, advising that the government could “call [Vixama]

now at [the boyfriend’s] number” and that he “believe[d] she w[ould] cooperate.”

The government quickly learned that was not to be the case. When the agent called

the boyfriend’s number on April 15, no one answered, and no one returned the call.

The agent followed up with a text, which also was not returned. That one call and

one text consisted of the totality of the government’s efforts to reach Vixama’s

boyfriend before trial.

      The government knew what this meant. Indeed, the government understood

at least as early as the very first day of trial—April 17—that Vixama was not going

to appear, since it advised the court that it continued to consider her “unavailable”




                                         73
              Case: 17-13265        Date Filed: 07/02/2019        Page: 74 of 106


after having previously indicated on April 12 that it intended to use her deposition

testimony.

       Even after trial began, the government did nothing more to reach the boyfriend

than to try his number one more time. As late as the fourth day of trial, when asked

whether the government had run the boyfriend’s name through any database or had

otherwise made any attempt to find his address, the case agent responded, “Not yet.”

                                                B.

       The government’s efforts to search for Vixama—a witness crucial to the

government’s case—suffer from serious shortcomings.                         I begin with the

government’s efforts during February and March 2017, the period after the

government learned that Vixama had been released and before the government’s

April pretrial efforts. During this time, the government lost nearly two months after

ERO’s single, unsuccessful February visit to the uncle’s residence, 4 doing nothing


       4
          Given the difference in the prosecution’s and ERO’s interests in finding Vixama, it is, at
best, questionable whether we should consider among the prosecution’s efforts to present
Vixama’s testimony at trial ERO’s limited efforts to locate Vixama after she was released from
custody. I certainly do not suggest that Homeland Security Investigations could not elect to have
ERO find Vixama and deport her. And had it done so successfully, there would have been no
problem with having Vixama declared unavailable. Nor, as the Majority Opinion incorrectly
asserts, do I suggest that “government agencies cannot work together to accomplish a common
goal.” Maj. Op. at 49-50 n.17. Of course they should. And as I have noted, had they succeeded
and had ERO deported Vixama, Vixama would, in fact, have been unavailable for Sixth
Amendment purposes. But that’s not what happened here. So we must evaluate the efforts of the
government to present Vixama at trial. And by definition, Homeland Security Investigations’s
efforts to have ERO find Vixama were not efforts to obtain Vixama’s appearance at trial. In cases
where a witness is illegally present in the United States, two agencies have different interests in
the witness: the agency prosecuting the case—be it Homeland Security Investigations, the Federal
Bureau of Investigation, or any other federal agency—and ERO. The agency prosecuting the case


                                                74
               Case: 17-13265        Date Filed: 07/02/2019       Page: 75 of 106


to look for Vixama. It could have followed up with the uncle by sending an agent

to the uncle’s address to look again for Vixama and to question the uncle. But it did

not do so—even though as late as within a week of the trial, the agent thought

Vixama was “perhaps” living at her uncle’s home in Coral Springs.                           So the

government had at least some reason to believe it might find Vixama with her uncle.

       The government’s stated reasons for its inaction were insufficient under

Supreme Court precedent. According to the case agent, he declined to ask another

Homeland Security Investigations (“HSI”) agent from an office closer to the uncle’s

residence to take a second look for Vixama at the uncle’s house because he “could

have been turned down.” But that is just another way of saying those efforts could



bears the responsibility of producing all necessary government witnesses for trial—even if they
are present in the United States illegally. But ERO’s mission, in contrast, is to enforce the
immigration laws and deport illegal aliens once they have been designated for deportation. The
prosecuting agency and ERO generally coordinate their efforts to avoid the premature deportation
of a necessary trial witness. But because of the human cost of forcing material witnesses to suffer
detention, and because of the financial and physical burdens on the government to detain innocent
witnesses, ERO’s interest in removal is sometimes prioritized over the prosecuting agency’s
interest in producing the witness at trial. See United States v. Valenzuela-Bernal, 458 U.S. 858,
865 (1982) (explaining that human costs and burdens on the government justify prompt deportation
of unnecessary witnesses).
         If, however, as happened here, ERO is unwilling or unable to perform its removal
responsibility, that does not absolve the prosecuting agency of its obligation to produce the witness
for trial. The Majority Opinion elides the distinctions between the functions and responsibilities
of the prosecuting agency, on the one hand, and ERO, on the other, and, in assessing the
reasonableness of the government’s efforts to produce the witness at trial, evaluates together
ERO’s and the prosecuting agency’s efforts to fulfill their conflicting functions. But ERO does
not engage in any affirmative efforts to make a witness available for trial; just the opposite—it
strives to deport a witness designated for deportation. And if the witness has not been deported
and is present at the time of trial, the prosecuting agency continues to bear responsibility for
producing that witness—regardless of whether the witness is legally or illegally present in the
United States.


                                                 75
               Case: 17-13265        Date Filed: 07/02/2019         Page: 76 of 106


have worked. And as I have noted, the Supreme Court has held that “the possibility

of a refusal is not the equivalent of asking and receiving a rebuff.” Barber, 390 U.S.

at 724.

       The case agent also said he curtailed his efforts to search for Vixama in part

because he knew the government already had what it needed from Vixama: her

deposition testimony. But the government’s possession of recorded testimony

cannot relieve the government of its obligation, under the Sixth Amendment right to

the witness’s presence, to engage in reasonable efforts to find the witness who

offered it. If it did, the Sixth Amendment’s unavailability requirement would go the

way of the eight-track tape player because the government’s mere possession of

preserved testimony would always end the government’s duties to present the

witness in person.

       For this reason, it is not surprising that our sister Circuits have described “a

good measure of reasonableness [as requiring] the State to make the same sort of

effort to locate and secure the witness for trial that it would have made if it did not

have the prior testimony available.” 5 See, e.g., Cook v. McKune, 323 F.3d 825, 836




       5
           Under this test, the government’s view of the importance of the witness and the
seriousness of the crime necessarily modulate the amount of effort the government will undertake
to find a given witness. Here, it is clear the government would have tried harder to find Vixama
if it had not had her deposition testimony, since Vixama was critical to the case, see infra at Section
IV, and the agent admitted that he stopped trying to find her, in significant part, because the
government already had her recorded testimony.


                                                  76
              Case: 17-13265       Date Filed: 07/02/2019       Page: 77 of 106


(10th Cir. 2003).6 Yet here, the agent conceded he ceased efforts to find Vixama in

significant part because the government already had her recorded testimony. That

admission confirmed what the record already indicated: the government stopped

well short of the efforts it would have undertaken to find Vixama—a witness even

the agent deemed “essential,” see also infra at Section IV—in the absence of

Vixama’s preserved testimony.

       Nor did the government sufficiently step up its efforts as trial loomed closer.

Unlike in Hardy, where nothing indicated that the witness’s boyfriend, any of her

friends in the Chicago area, or anyone at the cosmetology school had knowledge of

her whereabouts, here, the government had good reason to believe that Vixama was

with her boyfriend. The government also had the boyfriend’s name and phone

number. And while it’s great that the government was able to secure some assistance

from Vixama’s former attorney by emailing him, proper follow-up also required

performing routine and reasonable law-enforcement tasks pertaining to the name and




       6
         See also McCandless v. Vaughn, 172 F.3d 255, 269 (3d Cir. 1999) (“If the prosecution
had not had Barth’s preliminary hearing testimony and had needed Barth’s presence at trial, we
are confident that the resources and effort devoted to finding him prior to trial would have been
greater than they in fact were. To countenance such a disparity would ill serve the interests
protected by the Confrontation Clause.”); United States v. Lynch, 499 F.2d 1011, 1023 (D.C. Cir.
1974) (“In the ordinary case, [demonstrating that the government’s search was “exercised both in
good faith and with reasonable diligence and care”] will require a search equally as vigorous as
that which the government would undertake to find a critical witness if it has no preliminary
hearing testimony to rely upon in the event of ‘unavailability.’”).


                                               77
              Case: 17-13265       Date Filed: 07/02/2019      Page: 78 of 106


number of the boyfriend, so the government could secure Vixama. 7 Under Hardy,

the government should have undertaken these reasonable efforts to follow up on this

promising lead.

       But it did not. Rather than running a basic, routine, quick, and inexpensive

database search of the boyfriend’s name to ascertain his address—or, for that matter,

trying to obtain the boyfriend’s address in any manner—the government did no more

than just engage in minimal efforts to twice call and once text the boyfriend. No

evidence suggests the government took even five minutes to check for the

boyfriend’s profile on Facebook, Twitter, or Instagram, or to punch his name into

Google to see what those quick searches could dredge up.

       Even when it became clear that the two calls and single text were not going to

cut it, the government still did nothing more. Instead, as late as the fourth day of

trial, the case agent conceded that the government had “[n]ot yet” tried to find the

boyfriend’s address. With the constitutional rights of two criminal defendants at




       7
         The Majority Opinion sets up a false choice between relying on the former attorney to
obtain Vixama’s appearance and employing basic law-enforcement techniques to follow up on the
lead of the boyfriend’s name and number. See Maj. Op. at 50 (“Because it appeared that the
boyfriend (and Vixama through him) was cooperating with attorney Raben, it was reasonable for
the government to rely on attorney Raben to communicate with him rather than to try to track the
boyfriend down independently through databases and try to persuade him to help federal law
enforcement take Vixama into ICE custody in Delaware and transfer her to Miami for trial.”
(emphasis added)). Here, though, Hardy’s rule demanded the government do both because both
showed promise of obtaining Vixama’s appearance, and both were reasonable.


                                              78
             Case: 17-13265      Date Filed: 07/02/2019    Page: 79 of 106


stake, it is fair to wonder what the government was waiting for. By comparison,

teens trying to reach their crushes do more.

      And here, Vixama was a crucial witness to the government’s case. See infra

at Section IV. Winning at trial would have been extremely difficult without her

testimony. So we can be sure the government would have engaged in routine, basic,

and inexpensive techniques to find Vixama if it had not had her recorded testimony.

See Cook, 323 F.3d at 836. Its decision not to do so only further reconfirms the

government’s failure to satisfy the Sixth Amendment’s reasonableness standard.

      Yet the Majority Opinion concludes the government’s efforts were

nonetheless reasonable. In doing so, it relies on five of the reasons the case agent

identified for his decision not to engage in further efforts to find the boyfriend: (1) he

believed Vixama had received a subpoena (through her boyfriend); (2) he had

attempted to contact her boyfriend by phone and text; (3) Vixama was in the country

illegally; (4) a criminal action against Vixama was not pending, so the agent could

not take her into criminal custody; and (5) ICE was the only agency that could take

Vixama into custody before she failed to appear at trial. Maj. Op. at 52-53. In fact,

though, the agent also admitted a sixth—that he did not think additional efforts were

necessary, since the government already had Vixama’s deposition testimony.

      None of these reasons—alone or together—suffice to excuse the government

from undertaking reasonable and routine efforts to ascertain the boyfriend’s address



                                           79
             Case: 17-13265     Date Filed: 07/02/2019    Page: 80 of 106


when the government had good reason to believe that Vixama was with the

boyfriend.

      I have already explained above why the existence of Vixama’s deposition

testimony could not relieve the government of its obligation to engage in reasonable

efforts to find Vixama. See supra at 76-77 & n.6. I have likewise described why

the agent’s two unreturned calls and single text to the boyfriend did not extinguish

the government’s responsibility to undertake reasonable efforts to find Vixama. See

supra at 77-78. Now I turn to the other four reasons the government set forth.

      First, the emailed subpoena forwarded by Vixama’s former attorney to her

boyfriend did not relieve the government of its responsibility to engage in additional

reasonable efforts to find Vixama under the circumstances here.             Emailing a

subpoena through third parties is not “service” under the Federal Rules of Criminal

Procedure. See Fed. R. Crim. P. 17(d). And while I do not argue Vixama did not

receive it, the subpoena did not have legal effect, so the agent’s reliance solely on it

was misplaced, since it became obvious shortly after the subpoena was sent that

Vixama did not intend to honor it.

      Importantly, though, that the government thought the boyfriend would pass

the subpoena to Vixama has tremendous relevance to the reasonableness analysis; it

underscores the fact that the government had reason to believe—and did in fact

believe—Vixama was with the boyfriend in Delaware, as Vixama’s former attorney



                                          80
              Case: 17-13265        Date Filed: 07/02/2019        Page: 81 of 106


had advised the government. So the government also had reason to believe that if it

found the boyfriend, it would find Vixama. And that required the government to

undertake reasonable efforts to try to find the boyfriend.

       Nor did Vixama’s illegal presence in the country somehow absolve the

government of satisfying the constitutional requirement to undertake reasonable

efforts to find Vixama. If it did, then the Confrontation Clause’s right to the

witness’s presence at trial would have a hole large enough to drive a Bagger 2938

through whenever the witness was illegally present in the United States at the time

of trial. Yet nothing in the Constitution or Confrontation Clause jurisprudence

supports the notion that a defendant’s Sixth Amendment right to the witness’s

presence at trial depends upon the witness’s immigration status.

       The government’s excuses that no pending criminal action allowed the agent

to take Vixama into custody and that only a bench warrant would enable it to produce

Vixama fare no better. Even assuming, arguendo, that no arrest warrant could be

obtained,9 that circumstance would not justify the government’s failure to produce


       8
           The Bagger 293 is an excavating machine that is 315 feet tall and 738 feet wide. Wayne
Grayson, Meet the 31 million-pound bucket wheel excavator. The largest land vehicle ever built,
https://www.equipmentworld.com/video-meet-the-the-31-million-pound-bucket-wheel-excavator
-the-largest-land-vehicle-ever-built/ (last visited June 29, 2019). It weighs more than 31 million
pounds. Id. Despite its size, the vehicle requires only two people to operate it. Id.
         9
           While I respect and do not second-guess the government’s decision not to charge Vixama
with a crime, it is not technically accurate to suggest that the government had no option available
to it to obtain a warrant for Vixama’s arrest pretrial. HSI could have obtained an arrest warrant
for Vixama for entering the United States illegally. See 8 U.S.C. § 1325(a) (“Any alien who (1)
enters . . . the United States at any time or place other than as designated by immigration officers


                                                81
              Case: 17-13265        Date Filed: 07/02/2019        Page: 82 of 106


Vixama. The government knew since February 7, 2017, that Vixama was in the

country and had not been deported.

       But it did not tell Smith and Delancy that for more than two months. In fact,

the government waited until the first day of trial, April 17, to so inform them, failing

even to reveal it at the calendar call on April 12. Instead, at the calendar call, without

advising the court or Smith and Delancy that Vixama was still in the country, the

government told the court that it intended to introduce Vixama’s videotaped

deposition. The court asked Smith’s attorney if he was objecting to the video

deposition’s admission, and Smith’s attorney, not knowing that Vixama was in the

country, answered, “Clearly not. We’ve already had the opportunity to cross-

examine.”

       So when the government finally revealed Vixama’s presence in the country

on the first day of trial, it was not surprising when Smith and Delancy objected. As

Smith’s attorney aptly put it, “[T]he whole notion of her being unavailable was

because it was presumed that she would be deported and that would make her beyond

the jurisdiction of the United States.”




. . . shall, for the first commission of any such offense, be fined under title 18 or imprisoned not
more than 6 months, or both . . . .”). Clearly, it had probable cause to do so. And had it obtained
such a warrant and arrested Vixama, it could have exercised prosecutorial discretion to drop the
charges and deport her before trial with the consent of Smith and Delancy (in which case, she
would have been unavailable) or to have her testify and then drop the charges and deport or release
her.


                                                82
             Case: 17-13265     Date Filed: 07/02/2019    Page: 83 of 106


       Also on the first day of trial, the government told the court that it had sent a

subpoena to Vixama through her former attorney to appear on the third day of trial,

even though the government expected the trial to take only “[f]our to five days.” But

almost immediately after telling the court about the subpoena, the government

betrayed its doubt that Vixama would comply with it, telling the Court, “At this point

we still consider her unavailable.” And no wonder, since beginning on April 15, the

agent had called and sent a text to the boyfriend, and he had received no response at

all.

       Of course, nothing prevented the government from subpoenaing Vixama to

appear on the first day of trial and obtaining a bench warrant then if she did not

comply. At least that way, the government would have had the remaining five trial

days (counting April 17) to execute the bench warrant. Instead, however, the

government kept Smith and Delancy in the dark and unilaterally chose to limit itself

to obtaining a bench warrant only when, by its own calculation, much of the trial

would have already concluded. So to the extent that a bench warrant was the only

way for the government to compel Vixama’s attendance and that there was

insufficient time to execute the warrant, the government put itself in that position. It

cannot therefore benefit from that self-imposed disadvantage.               And if the

government had no intention of following up on the bench warrant in the first place,




                                          83
                Case: 17-13265   Date Filed: 07/02/2019   Page: 84 of 106


that it even sought one is irrelevant to evaluating the reasonableness of the

government’s efforts.

      Put simply, the government had reason to believe that undertaking routine

law-enforcement steps to find Vixama by locating her boyfriend might well succeed.

No reason the government offered for failing to take such steps undermines this fact.

For this reason, the government’s efforts to find Vixama were not “reasonable”

under the Sixth Amendment’s unavailability standard as the Supreme Court has

construed it.

                                          III.

      The Majority Opinion protests that I ask too much of the government. It

throws a kitchen sink of rationalizations in its attempt to justify the government’s

failure to conduct routine tasks that it had reason to believe might locate Vixama.

Specifically, the Majority Opinion argues that (1) it would be “Monday-morning

quarterbacking” to predict whether finding the boyfriend would have led to Vixama,

Maj. Op. at 44-45, 52; (2) the government was “plainly reasonable” in asking ERO

for help, id. at 46-47; (3) it was reasonable for the government to rely on the former

attorney to obtain Vixama’s presence at trial, rather than engaging in its own efforts

to find Vixama, id. at 49-50; (4) this dissent is internally inconsistent, id. at 51; (5)

Vixama was cross-examined, id. at 54; (6) Vixama had great incentive not to be

found, id. at 16, 31; and (7) caselaw supports the conclusion that the government’s



                                           84
            Case: 17-13265     Date Filed: 07/02/2019   Page: 85 of 106


efforts were reasonable. But even brief consideration of these arguments—both

alone and together with each other—reveals the fallacy of them.

      (1) The Majority Opinion’s “Monday-morning quarterbacking”
          criticism is riddled with flaws, most notably because it shows the
          Majority Opinion impermissibly shifted the burden of proof onto
          Smith and Delancy.

      First, the Majority Opinion asserts that this dissent engages in impermissible

Monday-morning quarterbacking. In doing so, the Majority Opinion also raises

questions about the efficacy of looking for Vixama’s boyfriend. Maj. Op. at 44-45.

This argument suffers from four problems.

      First, it impermissibly places the burden of proof on Smith and Delancy. As

the Majority Opinion correctly notes, the government—not the defendant—bears the

burden of proof to show that it acted reasonably. Maj. Op. at 23 (citing Roberts, 448
U.S. at 74-75). And as the Majority Opinion further correctly acknowledges,

although we can always think of more steps the government could have taken, the

government can neutralize any intimation that reasonableness required those steps

by showing the “great improbability that such efforts would have resulted in locating

the witness.” Maj. Op. at 30 (quoting Roberts, 448 U.S. at 75-76). So Smith and

Delancy were not required to show that the boyfriend was a promising lead; rather,

the government bore the burden of proving that finding the boyfriend was unlikely

to lead to Vixama.




                                         85
             Case: 17-13265   Date Filed: 07/02/2019   Page: 86 of 106


      Yet the Majority Opinion ignores these rules and improperly places the burden

of proof on Smith and Delancy, to show that Vixama would have been found if law

enforcement had adequately followed up with the boyfriend. For example, the

Majority Opinion criticizes this dissent for “surmis[ing] that if the government had

used databases, it might have found an address for the boyfriend in Delaware, and

then it might have found Vixama.” Maj. Op. at 44 (bold added; italics in original).

      Here, though, the government, which has the burden of proof, never gave any

reason to doubt the efficacy of a database search. Just the opposite. When asked

whether it had used databases to search for the boyfriend’s address, the

government’s response was “[n]ot yet,” suggesting the potential usefulness of the

technique.

      Nor did the government give any reason to doubt that Vixama was with her

boyfriend. In fact, Vixama’s former attorney told the government she was, and the

government even sent a subpoena to the boyfriend so Vixama would see it. Only

the Majority Opinion manufactures doubt about the likelihood and effectiveness of

finding the boyfriend. Then it improperly thrusts the burden of allaying that doubt

on Delancy and Smith.

      And the burden the Majority Opinion wrongly saddles Smith and Delancy

with is also an impossible one for them: law enforcement has unique access to tools

and resources that are not available to Smith and Delancy. For that reason, only law



                                        86
             Case: 17-13265    Date Filed: 07/02/2019   Page: 87 of 106


enforcement can make the showing the Majority Opinion demands. Smith and

Delancy cannot, for example, use law-enforcement databases to search for Vixama’s

boyfriend’s address. So they have no way of removing the doubt the Majority

Opinion creates about the efficacy of a database search. Ultimately, the Majority

Opinion invents a problem the government never raised and drowns Smith and

Delancy in an impossible burden that is not theirs.

      Second, the Majority Opinion’s argument depends in part on illogical

reasoning. The Majority Opinion inexplicably concludes that because “efforts [to

find Vixama] had already failed in Florida,” they would also necessarily fail in

Delaware. Maj. Op. at 47-48. This is irrational. First, if Vixama was not in South

Florida, she was obviously somewhere else, and that somewhere else could have

included Delaware. And second, more significantly, unlike the outdated information

concerning whether Vixama was at the uncle’s address, the government had current

information from Vixama’s former attorney that Vixama was in Delaware with the

boyfriend. To suggest that one failure necessarily means failure forever—regardless

of the different circumstances—is like assuming 7-Eleven won’t have Snickers bars

just because the library doesn’t.

      Third, in support of its argument, the Majority Opinion opines that following

up with the boyfriend would have been a difficult and involved process. See Maj.

Op. at 48-49. Not so. No matter how much the Majority Opinion draws out and



                                         87
            Case: 17-13265     Date Filed: 07/02/2019   Page: 88 of 106


exaggerates the steps it would have taken for law enforcement to look up the

boyfriend’s address and follow up with him, the reality is that this is a routine and

feasible technique that law enforcement uses all the time—analogous, as the

Majority Opinion recognized, to looking up and going to Vixama’s uncle’s address

(which was one of the very first things law enforcement did in this case).

      Fourth, as for the concept of “Monday-morning quarterbacking,” I agree that

a court, with the benefit of hindsight, should not be unreasonably demanding. Maj.

Op. at 44-45. I likewise agree that the “Sixth Amendment does not require the

prosecution to exhaust every possible means of producing a witness at trial.” Maj.

Op. at 52. But our aversion against Monday-morning quarterbacking does not mean

that we never review what the government did. And that the Sixth Amendment does

not require the prosecution to take every conceivable step to find a witness is not a

talismanic phrase to excuse inadequate efforts. Those two points carry weight only

when it is unreasonable to demand more of the government.

      Here, the government presented Vixama’s recorded testimony in a trial that

carried potential maximum sentences of decades in prison for Smith and Delancy.

But the government’s efforts to follow up on a fresh, promising opportunity to secure

the defendants’ Sixth Amendment right to the witness’s presence at trial essentially

consisted of only two calls and a text—even though other reasonable means to find




                                         88
            Case: 17-13265     Date Filed: 07/02/2019   Page: 89 of 106


the boyfriend were readily available and inexpensive to undertake. The Sixth

Amendment demands more.

      (2) That it was reasonable for the prosecution to ask ERO for help does
          not excuse the prosecution’s failure to take other reasonable steps to
          find Vixama.

      Moving on to the Majority Opinion’s second justification for why the

government’s efforts here were reasonable, the Majority Opinion says that the

government was “plainly reasonable” in asking ERO for help. Maj. Op. at 46. I

don’t disagree. But taking one reasonable step is not enough when that step fails

and other reasonable avenues for finding the witness emerge. Here, the case agent’s

reasons for not doing more once he learned that ERO was not going to look for

Vixama—because the government already had her deposition testimony and because

he thought he “could have been turned down” had he asked for help—were not

reasonable. So the government’s request for ERO’s assistance did not relieve the

government of its obligation through the end of the trial in April to engage in

additional efforts to find Vixama when ERO came up short in February.

      (3) That the government initially hoped Vixama’s former attorney could
          produce Vixama does not mean that, when that hope dissipated, the
          government could decline to take reasonable steps to follow up on a
          promising lead.

      As its third rationale, the Majority Opinion asserts that “[b]ecause it appeared

that the boyfriend (and Vixama through him) was cooperating with attorney Raben,

it was reasonable for the government to rely on attorney Raben to communicate with


                                         89
            Case: 17-13265     Date Filed: 07/02/2019   Page: 90 of 106


him rather than to try to track the boyfriend down independently through databases.”

Maj. Op. at 50. I agree that the government was right to contact Vixama’s former

attorney. But when it became clear that the government’s earlier communications

with the attorney were unlikely by themselves to result in Vixama’s presence at trial,

and other promising leads for finding Vixama remained, the government did not

have the discretion under the Sixth Amendment to refuse to engage in reasonable

efforts to locate Vixama just because it had previously contacted her former attorney.

      The government knew very quickly that it was not reasonable to assume,

based solely on its communications with the attorney, that Vixama would show up

for trial; from the very beginning, the boyfriend had not responded to the

government. That’s why the government noted on the very first day of trial that it

anticipated Vixama would be “unavailable”—just two days after the attorney gave

the government the boyfriend’s phone number. If the government thought the

attorney’s earlier communications with Vixama would yield her appearance at trial,

it obviously would not have made this announcement.

      Despite the government’s knowledge that Vixama probably would not comply

with the subpoena, it did no more before trial than once call and once text Vixama’s

boyfriend—its current, promising lead. It declined to take basic, inexpensive, and

obvious law-enforcement steps like running a database search. And when, just as




                                         90
            Case: 17-13265     Date Filed: 07/02/2019   Page: 91 of 106


the government had anticipated, Vixama indeed failed to appear, the government did

almost nothing to try to execute the bench warrant it obtained for her.

      So while the Majority Opinion is right that it was reasonable for the

government to initially rely on Vixama’s former attorney, that did not excuse the

government’s subsequent unreasonable lack of action.

      (4) It is logical to conclude that Vixama’s boyfriend was such an
          important lead that, to adequately follow up with him, the government
          should have done more than just ask someone to forward a subpoena
          to him.

      Fourth, contrary to the Majority Opinion’s suggestion, it is not internally

inconsistent for this dissent to emphasize the need to adequately follow up with

Vixama’s boyfriend while also asserting that the government’s efforts in sending the

subpoena to the boyfriend through Vixama’s former attorney were insufficient under

the circumstances. Maj. Op. at 51. To be sure, as I have noted, the government was

right to try to find Vixama through her former attorney and even to try to send her a

subpoena in that way.

      But when that effort failed to yield Vixama’s cooperation, the government

could not just rest on its laurels. Rather, as I have explained, the government

believed the boyfriend provided Vixama with the subpoena because it believed

Vixama was with the boyfriend. As a result, the government had reason to believe

that if it found the boyfriend, it would find Vixama.        And that required the

government to engage in reasonable efforts to find the boyfriend. See supra at 81.


                                         91
             Case: 17-13265     Date Filed: 07/02/2019   Page: 92 of 106


      (5) How robust a previous cross-examination is and what state of mind
          the parties had during that cross-examination are irrelevant to
          determining unavailability.
      Fifth, while paying lip service to the notion that “[f]or sure, the defendants

have not waived their Confrontation Clause claims,” the Majority Opinion wrongly

dismisses the unavailability requirement’s independent importance, stressing that

defense counsel “cross-examined Vixama as if she were testifying at trial because

everyone assumed this would be her testimony at trial,” and that this fact is “relevant

and important” in assessing the reasonableness of the government’s actions. Maj.

Op. at 54. This justification for excusing the government’s less-than-reasonable

efforts to find Vixama misses the point of the Confrontation Clause’s independent

right to the witness’s presence—a right that is separate from the right to cross-

examination. See supra at 66-67. If robust cross-examination were enough to

excuse the government from engaging in reasonable efforts to present a witness at

trial, the Supreme Court would not have explained that admission of recorded

testimony requires two separate showings: unavailability and cross-examination.

See Crawford, 541 U.S. at 59.

      The Majority Opinion’s reliance on cross-examination to lower the

reasonableness bar of the Sixth Amendment’s right to the witness’s presence at trial

impermissibly conflates these requirements. It fails to recognize that the witness’s

live testimony at trial serves purposes that cross-examination alone simply cannot.



                                          92
            Case: 17-13265     Date Filed: 07/02/2019   Page: 93 of 106


Perhaps for this reason, the Supreme Court has never excused the government from

undertaking reasonable efforts to find a missing witness simply because the

preserved testimony included thorough cross-examination. Nor does the Majority

Opinion point to a single case where any other court has concluded that thorough

cross-examination can somehow relieve the government of its obligation under the

Sixth Amendment to engage in reasonable efforts to find a witness before it may

present that witness’s recorded testimony.

      (6) That a witness may not want to be found does not relieve the
          government of its responsibility to take reasonable actions to find the
          witness.

      Sixth, the Majority Opinion repeatedly emphasizes that Vixama “was in

hiding, and had a strong incentive not to be found.” Maj. Op. at 16, 31. But

evasiveness is not unavailability, and law enforcement cannot create a self-fulfilling

prophecy by abbreviating search efforts just because the witness does not want to be

found. See Lynch, 499 F.2d at 1024 (“We are not prepared to equate ‘unavailability’

with ‘evasiveness.’ The government failed to establish that [the witness] could not

have been located and brought to trial by a reasonably diligent search. Accordingly

we hold that the witness was not ‘unavailable’ . . . .”). Many witnesses would prefer

not to be hauled into court. That’s often the very reason why the government must

undertake efforts to find them in the first place. So allowing a witness’s evasiveness




                                         93
            Case: 17-13265     Date Filed: 07/02/2019   Page: 94 of 106


to excuse unreasonable government efforts to find that witness would essentially

render meaningless the Confrontation Clause’s unavailability requirement.

      (7) The Majority Opinion’s ruling runs squarely against the caselaw.

      Finally, the Majority Opinion suggests that caselaw supports the conclusion

that the government’s efforts here were “reasonable.” Most respectfully, I disagree.

The Majority Opinion’s caselaw errors fall into three categories: (1) it does not heed

the lessons of Hardy and Roberts; (2) it does not account for important Sixth

Amendment-specific caselaw on “reasonableness;” and (3) it mistakenly concludes

that United States v. Tirado-Tirado, 563 F.3d 117 (5th Cir. 2009), bolsters the

determination that the government’s efforts here were “reasonable.” I address each

error in turn below.

      First, the Majority Opinion repeatedly relies on Hardy for the proposition that

“the Sixth Amendment does not require the prosecution to exhaust every avenue of

inquiry, no matter how unpromising.” Maj. Op. at 23-24, 43 (quoting Hardy, 565
U.S. at 71-72). I take no issue with Hardy’s statement in that regard. But as I have

explained, that is not the beginning and end of Hardy’s significance. As expressed

in its reasoning and alluded to in the last phrase of the sentence quoted above, Hardy

teaches that the government must undertake reasonable efforts to follow up on leads

it does have “reason to believe” might be fruitful in locating a missing witness. See

Hardy, 565 U.S. at 71-72; see also supra at 69-71.



                                         94
              Case: 17-13265   Date Filed: 07/02/2019   Page: 95 of 106


      Roberts supports this same lesson. There, about a year before the trial, the

missing witness’s parents were able to reach the witness through information a social

worker in San Francisco had provided, since at the time, the social worker was in

communication with the parents about a welfare application the witness had filed.

Roberts, 448 U.S. at 60. After that time, though, the witness had called her parents

only once and had not been in touch with her siblings. Id. During that last phone

call, which occurred about seven or eight months before trial, the witness told her

parents that she “was traveling” outside Ohio, but she did not advise them of where

she was. Id. The witness’s mother attested that she knew of no way to reach the

witness, even in case of emergency, and that she did not “know of anybody who

knows where she is.” Id. (citation and quotation marks omitted).

      As for the government’s efforts to find the missing witness, it contacted the

mother four months before trial and sent five subpoenas over time to the witness at

the parents’ address. Id. at 75. The government further noted that the witness’s

parents had “not been able to locate her for over a year.” Id.

      Based on these facts, the trial court declared the witness unavailable and

admitted the witness’s prior testimony. Id. at 59. The defendant was convicted and

appealed, asserting that the use of the prior testimony violated his Sixth Amendment

rights. Id.




                                         95
             Case: 17-13265     Date Filed: 07/02/2019    Page: 96 of 106


      The Supreme Court agreed with the trial court’s decision. Id. at 76. In

reaching this conclusion, significantly, the Supreme Court explained that “the great

improbability that [additional] efforts would have resulted in locating the witness,

and would have led to her production at trial, neutralizes any intimation that a

concept of reasonableness required their execution.” Id. Immediately following that

statement, the Court reaffirmed the “general rule” that “the possibility of a refusal is

not the equivalent of asking and receiving a rebuff.” Id. (citation and quotation

marks omitted). In other words, under the particular circumstances in Roberts, there

was no reason to believe that additional efforts would have located the witness. But

when reason to believe additional reasonable efforts may be successful exists, the

government must engage in those efforts.

      The Majority Opinion completely misses this lesson from Hardy and Roberts.

Instead, it inaccurately accuses this dissent of cherry-picking phrases out of context.

Compare Maj. Op. at 38 (accusing this dissent of cherry-picking phrases out of

context), with supra at 69-71 (explaining relevant facts in Hardy), and supra at 95-

96 (explaining relevant facts in Roberts). Then the Majority Opinion single-

mindedly focuses on articulating undisputed points, entirely failing to analyze the

important principles of the cases. For example, the Majority Opinion notes that in

Hardy, the Supreme Court excused the prosecution’s failure to reach out to the

missing witness’s boyfriend or the cosmetology school where she had been enrolled



                                          96
             Case: 17-13265    Date Filed: 07/02/2019    Page: 97 of 106


because there was no “reason to believe” those leads would have been fruitful. Maj.

Op. at 43 (quoting Hardy, 565 U.S. at 71). But remarkably, the Majority Opinion

then fails to engage with the fact that, in this case, there was reason to believe that

Vixama was with her boyfriend.

      Similarly, the Majority Opinion explains that in Roberts, the trail had

effectively gone cold for the missing witness:        the government’s most recent

information about the witness’s whereabouts was seven-to-eight months old, and the

government knew only generally that the witness was, at that time, traveling outside

Ohio. Maj. Op. at 38-39. That’s why the Supreme Court opined that it was

“great[ly] improbab[le]” that further government efforts would yield the missing

witness.

      Again, though, the Majority Opinion fails to register the significance in Smith

and Delancy’s case that it was not “great[ly] improbab[le]” that additional

government efforts would be useful.        As I have noted, the government here

believed—and had good reason to believe—based on Vixama’s former attorney’s

representations, that Vixama was physically present with the boyfriend in Delaware.

      Had the Majority Opinion actually applied the reasoning of Hardy and

Roberts here, it necessarily would have reached the conclusion that the government




                                          97
               Case: 17-13265         Date Filed: 07/02/2019        Page: 98 of 106


did not undertake reasonable efforts to follow up on the promising lead that was

Vixama’s boyfriend. 10

       The Majority Opinion makes its second significant mistake relating to caselaw

when it does not account for important Sixth Amendment-specific caselaw on

“reasonableness.”        In explaining the “reasonableness” standard, the Majority

Opinion relies heavily on Fourth Amendment jurisprudence. See Maj. Op. at 25-26

& n.7 (citing United States v. Banks, 540 U.S. 31, 36 (2003); Ohio v. Robinette, 519
U.S. 33, 39 (1996); Ker v. California, 374 U.S. 23, 33 (1963); United States v.

Arvizu, 534 U.S. 266, 273-74 (2002); Missouri v. McNeely, 569 U.S. 141, 150

(2013); Stephens v. DeGiovanni, 852 F.3d 1298, 1315 (11th Cir. 2017); Rodriguez

v. Farrell, 280 F.3d 1341, 1346-47 (11th Cir. 2002)).11                        And while Fourth

Amendment caselaw can be helpful to understanding the meaning of

“reasonableness,” Sixth Amendment jurisprudence has put its own unique twist on

the “reasonableness” inquiry—a twist that Fourth Amendment jurisprudence does

not account for.


       10
            Hardy and Roberts are not the only cases the Majority Opinion summarizes for what
seems like little purpose. In a single sentence and a footnote consisting of citations, this dissent
relies on precedent from our sister Circuits for the point that other courts have looked, as a measure
of reasonableness, to whether the prosecution’s efforts match those it would have undertaken had
it lacked the missing witness’s testimony. See supra at 76-77 & n.6. In response, the Majority
Opinion spends pages laboriously summarizing the cited cases. Maj. Op. at 55-60. When the dust
settles, though, the Majority Opinion does not contest the point of citing the cases in the first place:
that a factor courts can consider is whether the government tried as hard to look for the missing
witness as it would have if it did not already possess what it needed from that witness.
         11
            All of these cases concern the Fourth Amendment.


                                                  98
             Case: 17-13265    Date Filed: 07/02/2019    Page: 99 of 106


      For example, significantly, the Supreme Court has explained that, in the

Confrontation Clause context, the Framers “were loath to leave too much discretion

in judicial hands” and that “open-ended balancing tests” are disfavored because

“[v]ague standards are manipulable.” Crawford, 541 U.S. at 67-68. So it is not

surprising that Sixth Amendment jurisprudence provides guidelines—like the

government need not engage in futile search efforts; it may need to perform actions

that have a possibility of finding a witness; and it must perform reasonable tasks that

it has reason to believe might be successful—that assist us in determining whether

law enforcement’s efforts were “reasonable.” See, e.g., Roberts, 448 U.S. at 74;

Hardy, 565 U.S. at 71.

      To be sure, the Majority Opinion mentions the cases that give us these rules.

But it ignores the Sixth Amendment-specific instruction to avoid “open-ended

balancing tests.” Instead, the Majority Opinion relies on Fourth Amendment law to

justify its touchy-feely, I-know-it-when-I-see-it approach to determining whether

the government’s efforts to find a witness were reasonable. And as I have noted,

even when the Majority Opinion pays lip service to the Sixth Amendment-specific

rules on reasonableness, it ignores many of the rules most important to this case. As

a result, the Majority Opinion fails to recognize the insufficiency of the

government’s actions here.




                                          99
              Case: 17-13265   Date Filed: 07/02/2019   Page: 100 of 106


      Finally, the Majority Opinion makes a third caselaw-related mistake when it

asserts that Tirado-Tirado “demonstrates why the government has shown a good-

faith, reasonable effort here.” See Maj. Op. at 60. In fact, Tirado-Tirado compels

the opposite conclusion—that the government’s actions here did not satisfy its

reasonableness obligation. The Majority Opinion’s view to the contrary results from

two errors.

      First, the Majority Opinion notes that the Tirado-Tirado witness’s deposition

was taken “only as a precaution” because the government expected the witness to

return to the United States to testify at trial. Id. at 61. But to the extent this

discussion suggests that the reason it was wrong in Tirado-Tirado to present the

missing witness’s testimony was because Tirado-Tirado may have foregone more

rigorous cross-examination of the witness in anticipation that the witness would

appear again at trial, Tirado-Tirado expressly nixed that idea.        Tirado-Tirado

explained that the use of the deposition testimony at trial violated the Confrontation

Clause “not because Tirado-Tirado did not have a full and fair opportunity to cross

examine [the witness]”—indeed, the Fifth Circuit found he did—but because “[the

witness] was not ‘unavailable’ for trial.” Tirado-Tirado, 563 F.3d at 125-26. As I

have noted, the right to the witness’s presence at trial and the right to cross-

examination are distinct rights that protect the defendant in different ways. See

supra at 66-67. Once again, the Majority Opinion improperly conflates these rights.



                                         100
            Case: 17-13265    Date Filed: 07/02/2019    Page: 101 of 106


      Second, the Majority Opinion tries to distinguish Tirado-Tirado, emphasizing

that “in Tirado-Tirado, the government ‘made no effort’ whatsoever to keep in touch

with the alien witness” until about eight days before trial. Maj. Op. at 61 (citing

Tirado-Tirado, 563 F.3d at 125). But what we have here, the Majority Opinion

asserts, “is not a case in which the government ‘made absolutely no effort’ to locate

Vixama and obtain her presence at trial.” Id. at 62. These statements are true, as far

as they go. But they are misleadingly incomplete, since the Majority Opinion

focuses on only the government’s efforts in the months before trial and glosses over

the comparison of the government’s efforts in each case in the several days

immediately prior to trial.

      In Tirado-Tirado, as the Majority Opinion notes, the government took no

action to remain in contact with the witness in Mexico for five months, waiting until

eight days before trial to act. Tirado-Tirado, 563 F.3d at 124. And as the Majority

Opinion correctly notes, the government here did undertake some action in the two

months prior to its last-minute activities five days before trial—it asked ERO to go

to the uncle’s house. So yes, we have this modest distinction.

      But in the eight days before trial, when the government finally began its efforts

to obtain the witness’s presence at trial in Tirado-Tirado, the government sent the

witness a letter with explicit instructions concerning arrangements for the witness to

testify and be reimbursed; spoke to the witness’s brother about the witness’s



                                         101
              Case: 17-13265        Date Filed: 07/02/2019       Page: 102 of 106


attendance; obtained the name and telephone number of Tirado-Tirado’s common-

law wife in the United States; examined the call log of Tirado-Tirado’s seized phone

for calls to the witness; subpoenaed Western Union for transactions made in Tirado-

Tirado’s name that could relate to the witness, after discovering in Tirado-Tirado’s

phone log a call made to Western Union; and reviewed immigration and criminal

records for the witness—all in an effort to find the witness. Id. at 120. Even after

doing all this, when the government could not come up with the witness, the Tirado-

Tirado Court decided that the government had not done enough overall. Id. at 125.

       Here, in contrast, the government did little to follow up on the leads it had: it

did not revisit the uncle’s home, even though the agent believed as late as within a

week of trial that Vixama was “perhaps” there; it did not run Vixama’s boyfriend’s

name or number through any database; and it did not attempt to send an agent to find

Vixama’s boyfriend, even though doing any—or all—of these things to follow up

on fresh leads would not have required significant government resources.

       Thus, the real distinguishing feature between Tirado-Tirado and this case is

how much more overall the government did in Tirado-Tirado to locate a witness

outside the country than it did in this case to locate one inside the country—a

distinction that especially dooms the sufficiency of the government’s efforts here.12


       12
         When a foreign-national witness is happily located outside the United States, the United
States generally has no options to obtain that witness’s appearance at trial other than a request to
appear with a promise to pay for travel. But when a witness is physically present in the United


                                                102
              Case: 17-13265       Date Filed: 07/02/2019       Page: 103 of 106


                                               IV.

       Since the government’s efforts here were unreasonable and Vixama’s

testimony should not have been admitted, we must consider whether admitting

Vixama’s deposition testimony was harmless error. Delaware v. Van Arsdall, 475
U.S. 673, 684 (1986). A Confrontation Clause violation is harmless only if we can

say beyond a reasonable doubt that the error did not contribute to the verdict. United

States v. Gari, 572 F.3d 1352, 1362 (11th Cir. 2009). In contemplating this issue,

we consider the importance of the witness’s testimony, whether the testimony is

cumulative, whether evidence corroborates or contradicts the testimony, the extent

of cross-examination permitted, and the overall strength of the prosecution’s case.

Van Arsdall, 475 U.S. at 684. We ask whether the average juror would find the

prosecution’s case less persuasive without the erroneously admitted testimony.

Gari, 572 F.3d at 1363.

       Here, the admission of the deposition testimony was not harmless. Even the

Majority Opinion does not argue that it was.

       Indeed, although the Majority Opinion asserts that “there was compelling

evidence that the defendants’ boat was headed to the United States,” Maj. Op. at 58,


States, the government has various law-enforcement options available to it to produce the witness
at trial. For this reason, and as the Majority Opinion recognizes, cases involving foreign-national
witnesses happily residing outside the United States—such as United States v. Siddiqui, 235 F.3d
1318 (11th Cir. 2000), discussed by the Majority Opinion at 24 & n.6—are not helpful in
identifying the types of steps the government must engage in to satisfy the unavailability
requirement when the witness is physically located here.


                                               103
                 Case: 17-13265    Date Filed: 07/02/2019       Page: 104 of 106


conspicuously absent from that Opinion is an alternative holding that even if the

district court erred in admitting Vixama’s testimony, the error was harmless. And

for good reason: Vixama’s testimony provided the clearest, non-circumstantial

evidence that the boat was bound for the United States. Specifically, she testified in

her deposition that her mother’s friend had arranged for her to be smuggled into

Miami for $5,000 and that she understood the boat was going from Freeport directly

to Miami.

       Aside from the unclear and confusing deposition testimony of Davidson

Francois, another material witness, the government presented no other direct

evidence that the boat’s intended destination was the United States. 13 Rather, the

other evidence on which the government relied for this necessary element of the

crime was entirely circumstantial: that the migrants were told to turn off their cell

phones for the trip and to not wave down other vessels once their boat stalled; that

none aboard were legally authorized to be in the United States and lacked

identification documents; and that Smith’s explanation for the boat’s track did not

make sense. Certainly, these facts are more than sufficient to suggest an illegal

operation and even a human-smuggling scheme. But they do not demand or even




       13
            At
             some points in his deposition, Francois seemed to suggest that he was heading to the
United States, but Francois’s testimony was unclear at best. Significantly, as the Majority Opinion
notes, he also testified that he did not personally know where the boat was going. Maj. Op. at 5-
6.


                                               104
            Case: 17-13265    Date Filed: 07/02/2019   Page: 105 of 106


reasonably support the inference that the boat was United States-bound. Even the

case agent agreed in his testimony that Vixama was an “essential” witness.

Particularly in view of where the boat was intercepted, I cannot conclude beyond a

reasonable doubt that Vixama’s testimony did not contribute to the jury’s conclusion

that the boat was headed for the United States. As a result, the Confrontation Clause

violation was not harmless and requires vacatur of the judgment and remand.

                                         V.

      To protect Smith’s and Delancy’s Sixth Amendment right to confront

Vixama, the government was required to engage in reasonable efforts to produce

Vixama at trial. But the government failed to do so. Among other deficiencies,

though the government had good reason to believe that Vixama was physically

present with her boyfriend, it did almost nothing to locate the boyfriend—even

though it had the boyfriend’s phone number and knew he lived in Delaware.

Following up on the boyfriend’s location would have involved routine, inexpensive

law-enforcement techniques such as searching databases or running basic internet

searches and sending an agent out to follow up on any resulting leads. Because the

government did not engage in these standard and reasonable efforts to follow up on

its promising lead, it did not satisfy the Sixth Amendment’s unavailability

requirement before presenting Vixama’s recorded testimony. As a result, Smith’s

and Delancy’s Sixth Amendment right to the witness’s presence was violated. And



                                        105
            Case: 17-13265    Date Filed: 07/02/2019   Page: 106 of 106


since that was not harmless error on this record, the judgment should be vacated and

the case remanded. I therefore respectfully dissent.




                                        106